Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 1 of 63 Page ID #:80




  1   SHEPHERD, FINKELMAN,
  2
      MILLER & SHAH, LLP
      Kolin Tang (SBN 279834)
  3   Email: ktang@sfmslaw.com
  4   1401 Dove Street, Suite 510
      Newport Beach, CA 92660
  5   Telephone: (323) 510-4060
  6   Facsimile: (866) 300-7367

  7 [Additional Counsel Listed
  8 on Signature Page]

  9 Attorneys for Plaintiff
 10 and the Proposed Classes

 11                  IN THE UNITED STATES DISTRICT COURT
 12                FOR THE CENTRAL DISTRICT OF CALIFORNIA

 13 ENTEWAN FARAGALLA,                         )
                                               )   CIVIL ACTION NO. 5:20-CV-1025
 14 JOHN L. URBAN, RITESH                      )
    PATEL, and WILLIAM                         )
 15                                            )   FIRST AMENDED CLASS
    CRAVENS On Behalf of
                                               )   ACTION COMPLAINT
 16 Themselves and All Others                  )
    Similarly Situated,                        )
 17                                            )
                         Plaintiff,            )   JURY TRIAL DEMANDED
 18                                            )
                   vs.                         )
 19                                            )
      TESLA INC., d/b/a TESLA                  )
 20   MOTORS, INC.,                            )
                                               )
 21                      Defendant.            )
 22
            Plaintiffs, Entewan Faragalla (“Faragalla”), John L. Urban (“Urban”), Ritesh
 23
      Patel (“Patel”), and Williams Cravens (“Cravens”) (collectively, “Plaintiffs”), by
 24
      and through their attorneys, file this First Amended Class Action Complaint on
 25
      behalf of themselves and all others similarly situated against Defendant, Tesla Inc.
 26
      d/b/a Tesla Motors, Inc. (“Defendant” or “Tesla”), and allege as follows:
 27

 28                           First Amended Class Action Complaint
                                               1
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 2 of 63 Page ID #:81




  1                              NATURE OF THE ACTION
  2         1.     Plaintiffs bring this action individually and on behalf of a nationwide
  3   class and, in the alternative, on behalf of state-wide subclasses for the states of
  4   California, Florida, Pennsylvania, and Texas (more fully defined below) for the
  5   benefit and protection of purchasers and lessees of Defendant’s model years 2014-
  6   2016 Model S and 2015-2016 Model X vehicles (“Vehicle(s)”). As alleged herein,
  7   Defendant’s Vehicles are defective insofar as they are equipped with defective
  8   touchscreen media control units (“MCU(s)”) which routinely fail after only a few
  9   years of normal use, which impacts many of the Vehicles’ intended, essential
 10   functions, including safety features, and, as a result, places drivers of the Vehicles,
 11   including Plaintiffs, in unsafe positions.
 12         2.     In manufacturing, marketing, and selling and/or leasing these unsafe
 13   Vehicles, Defendant has engaged in unfair, deceptive, and misleading consumer
 14   practices with respect to the marketing and sale and/or lease of the Vehicles, and
 15   has breached its contract and warranty with the Vehicles’ purchasers and lessees,
 16   including Plaintiffs.
 17         3.     As a result of the Defect (more fully defined below), Plaintiffs and
 18   class members are unable to utilize their Vehicles as marketed and have incurred
 19   damages as a result. In addition, the Defect poses a significant safety concern, and,
 20   though numerous consumers have specifically complained about it, Tesla has failed
 21   to adequately address the Defect.
 22         4.     Plaintiffs bring this action on behalf of themselves and all other
 23   similarly-situated consumers to obtain redress for those who have purchased or
 24   leased the Vehicles across the United States, and to stop Defendant’s false and
 25   misleading marketing relating to the sale and lease of the Vehicles. Plaintiffs
 26   allege violations of the California Consumers Legal Remedies Act, Civil Code
 27   §§ 1750, et seq. (“CLRA”); the Unfair Competition Law, California Business and
 28                            First Amended Class Action Complaint
                                                2
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 3 of 63 Page ID #:82




  1   Professions Code §§ 17200, et seq. (“UCL”); breach of express warranty under
  2   California law; and breach of the implied warranty of merchantability under
  3   California law on behalf of the proposed Nationwide Class and, in the alternative,
  4   the proposed California Sub-Class. Urban also alleges violations of the Florida
  5   Deceptive Trade Practices Act (“FDUTPA”), Fla. Stat. §§ 501.201, et seq.; breach
  6   of express warranty; and breach of the implied warranty of merchantability under
  7   Florida law, in the alternative, on behalf of the proposed Florida Sub-Class. Patel
  8   also alleges violations of the Pennsylvania Unfair Trade Practices and Consumer
  9   Protection Law (“UTPCPL”), 73 P.S. §§ 201-1 to 201-9.2; breach of express
 10   warranty; and breach of the implied warranty of merchantability under
 11   Pennsylvania law, in the alternative, on behalf of the proposed Pennsylvania Sub-
 12   Class. Cravens also alleged breach of express contract under Texas law; and
 13   breach of the implied warranty of merchantability under Texas law, in the
 14   alternative, on behalf of the proposed Texas Sub-Class.
 15                             JURISDICTION AND VENUE
 16         5.     This Court has subject matter jurisdiction under 28 U.S.C.
 17   § 1332(d)(2)(A) because the claims relating to the matter in controversy exceed $5
 18   million, exclusive of interest and costs, the proposed Classes have at least 100
 19   members, and this is a class action in which certain of the class members
 20   (including Plaintiff) and Defendant are citizens of different states.
 21         6.     Venue is proper in this judicial District under 28 U.S.C. § 1391
 22   because Defendant does business throughout this District, and a substantial part of
 23   the acts and omissions giving rise to Plaintiff’s claims occurred in this District.
 24         7.     At all pertinent times, Defendant was engaged in the marketing, sale
 25   and lease of the Vehicles, which are the subject of this lawsuit, in this District and
 26   throughout the United States.
 27

 28                            First Amended Class Action Complaint
                                                3
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 4 of 63 Page ID #:83




  1                                          PARTIES
  2         8.     Plaintiff Faragalla is, and at all times relevant to this action has been, a
  3   resident of Menifee, California, and, thus, is a citizen of California.
  4         9.     Plaintiff Urban is, and at all times relevant to this action has been, a
  5   resident of Maitland, Florida, and, thus, is a citizen of Florida.
  6         10.    Plaintiff Patel is, and at all times relevant to this action has been, a
  7   resident of Blue Bell, Pennsylvania, and, thus, is a citizen of Pennsylvania.
  8         11.    Plaintiff Cravens is, and at all times relevant to this action has been, a
  9   resident of Dallas, Texas, and, thus, is a citizen of Texas.
 10         12.    Defendant is a Delaware corporation and is headquartered in Palo
 11   Alto, California. Defendant, thus, is a citizen of Delaware and California.
 12   Defendant markets, sells, and leases the Vehicles throughout the United States,
 13   including in this District.
 14                            SUBSTANTIVE ALLEGATIONS
 15         13.    This is an action brought against Defendant on behalf of Plaintiffs and
 16   all persons who purchased or leased a model year 2014-2016 Model S or 2015-
 17   2016 Model X Vehicle.
 18         14.    Tesla was founded in 2003, and launched its first vehicle, the
 19   Roadster, in 2008. Thereafter, Tesla designed an all-electric sedan, called the
 20   Model S. In 2015, Tesla expanded its product line with the Model X, a sport utility
 21   vehicle.1
 22         15.    Tesla’s sales model is unlike that of traditional car manufacturers, in
 23   that it does not sell its vehicles through authorized dealerships. All Tesla sales and
 24   leases are conducted online, either by a consumer independently, or at one of
 25   Tesla’s in-person stores or showrooms.2 Every sale or lease of a Tesla vehicle,
 26   1
      About Tesla, Tesla, accessible at https://www.tesla.com/about (last visited Apr.
 27 22, 2020).
    2
      Peter Aitken, The 6 Main Differences Between Buying a Tesla and Buying a Car
 28                             First Amended Class Action Complaint
                                                 4
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 5 of 63 Page ID #:84




  1   including the Vehicles, is a direct transaction between the consumer and Tesla,
  2   unless purchased used from a third party.
  3         16.    Defendant describes the Model S as “the best car in its class in every
  4   category.” Further, “[c]ombining safety, performance, and efficiency, Model S has
  5   reset the world’s expectations for the car of the 21st century with the longest range
  6   of any electric vehicle, over-the-air software updates that make it better over time,
  7   and a record 0-60 mph acceleration time of 2.28 seconds as measured by Motor
  8   Trend.”3
  9         17.    Additionally, Defendant describes its Model X as “the safest, quickest
 10   and most capable sport utility vehicle in history.”4
 11         18.    However, the Vehicles do not, in fact, “become better over time,” and
 12   are neither safe nor capable in the long-term, as the MCU, which controls all
 13   essential functions of the Vehicles, including several safety features, inexplicably
 14   fails after only a few years of normal use. Defendant has failed to ensure the safety
 15   of Vehicle purchasers and lessees and has, in fact, greatly jeopardized their safety
 16   by selling and leasing Vehicles that pose a severe danger.
 17         19.    The Defect at issue in this case relates to the Vehicles’ touchscreen
 18   MCU, a system designed to attract buyers who want to manage available
 19   technology while on the road, while minimizing distractions and maximizing
 20   safety. Tesla allows purchasers and lessees to customize the features controlled by
 21   their Vehicles’ MCUs, several of which are add-on items that customers pay extra
 22   for when purchasing a Vehicle.
 23

 24 from Other Brands, Business Insider (Jul. 18, 2019), accessible at
 25 https://www.businessinsider.com/tesla-vs-other-car-difference-electric-charger-
    2019-7 (last visited Apr. 22, 2020).
 26 3 About Tesla, Tesla, accessible at https://www.tesla.com/about (last visited Apr.

 27 22, 2020).
    4
      Id.
 28                            First Amended Class Action Complaint
                                                5
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 6 of 63 Page ID #:85




  1         20.    The MCU is the gateway between the user and the Vehicles’ safety,
  2   navigation, communications, and entertainment features. However, the Vehicles
  3   are defective insofar as, after a few years of normal, day-to-day usage, the MCU in
  4   the center console routinely goes blank, disabling several essential functions of the
  5   Vehicle, including safety features, such as: exterior lights; acceleration settings;
  6   steering modes; regenerative braking; stopping mode; the entire sound system,
  7   including the turn-signal tones; displaying warning notifications; critical gauges;
  8   GPS navigation; self-driving mode; rear view camera; ability to charge;
  9   suspension; heating and air conditioning; the sunroof; and the “PIN to Drive”
 10   function, among others (the “Defect”).
 11         21.    As a result of the Defect, the Vehicles’ MCUs frequently go blank,
 12   freezing and/or crashing and rendering many of the Vehicles’ features inoperable.
 13   This poses a safety risk because when the system goes blank and malfunctions, it
 14   causes drivers to become distracted and it causes safety-related systems (including,
 15   for example, critical gauges and warning notifications) to fail.
 16         22.    Defendant has long known or should have known of the Vehicles’
 17   MCU problems from multiple sources. These sources include warranty claims
 18   data; consumer complaints made directly to Defendant, collected by the National
 19   Highway Transportation Safety Administration (“NHTSA”); and consumer
 20   complaints posted on public online forums. By its own admission, Tesla has stated
 21   that “[s]ince we own all of our service centers, we are aware of every incident that
 22   happens with our customer cars and we are aware of every part that gets replaced.
 23   Whenever there is even a potential issue with one of those parts, we investigate
 24   fully.”5 Yet, Defendant has failed to warn purchasers and lessees about the
 25   possibility of the Vehicles’ MCUs malfunctioning and disabling the Vehicles’
 26
      5
 27    The Tesla Team, A Grain of Salt, Tesla (June 9, 2016), accessible at
      https://www.tesla.com/blog/grain-of-salt (last visited Apr. 28, 2020).
 28                            First Amended Class Action Complaint
                                                6
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 7 of 63 Page ID #:86




  1   essential features, including numerous safety features. Defendant did not include
  2   any such warnings or instructions in its Owner’s Manuals,6 or in any of its other
  3   representations about the Vehicles. In fact, Defendant has made no efforts to make
  4   purchasers and lessees aware of any MCU malfunction issues.
  5         23.    Tesla dedicates over forty pages of its Model S and Model X Owner’s
  6   Manuals to describing the various features of the MCU, including the system’s
  7   controls (including exterior lights, acceleration settings, steering modes,
  8   regenerative braking, stopping mode, and autopilot); climate controls; maps and
  9   navigation; media and audio; phone; air suspension; calendar; safety and security
 10   settings; HomeLink Universal Transceiver; connecting to WiFi; software updates;
 11   and the Vehicles’ mobile app.7 Nowhere in these sections, or anywhere in the
 12   Owner’s Manuals, does Tesla address the possibility that the MCU screen might go
 13   blank and malfunction, disabling all of these features, including safety features. At
 14   most, in its Owner’s Manuals, Tesla explains: “If your touchscreen is unresponsive
 15   or demonstrates unusual behavior, you can restart it to potentially resolve the
 16   issue” or “power cycle” the Vehicle, emphasizing that “restarting the touchscreen
 17   should be done only when the vehicle is in Park.”8 However, oftentimes, drivers
 18   are not in a position to shift their Vehicles into “Park” when the MCU
 19   malfunctions (for example, if they are driving on a highway), and even when
 20   drivers do attempt to restart their touchscreens or power cycle their Vehicles after
 21

 22   6
        See Tesla Model S Owner’s Manual, accessible at
 23   https://www.tesla.com/sites/default/files/model_s_owners_manual_north_america_
      en_us.pdf (last visited Apr. 28, 2020) (“Model S Manual”); Tesla Model X
 24   Owner’s Manual, accessible at
 25   https://www.tesla.com/sites/default/files/model_x_owners_manual_north_america_
      en.pdf (last visited Apr. 28, 2020) (“Model X Manual”) (collectively “Owner’s
 26   Manuals”).
      7
 27     See Model S Manual at 118-159; Model X Manual at 139-181.
      8
        Model S Manual at 50-51; Model X Manual at 61-62.
 28                            First Amended Class Action Complaint
                                                7
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 8 of 63 Page ID #:87




  1   the Defect manifests, restarting does not resolve the issue. Tesla offers no other
  2   instruction on how a user might attempt to troubleshoot or correct the issue. Tesla
  3   offers no guidance and no solution to this problem, which shuts down numerous
  4   essential functions of the Vehicle, including numerous safety features.
  5         24.    The Vehicles are covered by a New Vehicle Limited Warranty, which
  6   includes a Basic Vehicle Limited Warranty9 and a Parts, Body & Paint Repair
  7   Limited Warranty,10 which specifically covers the touchscreen and microcontroller
  8   (collectively, “Warranty”). Under the Warranty, Tesla warrants that it will cover
  9   the repair or replacement necessary to correct defects in the materials or
 10   workmanship of any parts manufactured or supplied by Tesla that occur under
 11   normal use for a period of 4 years or 50,000 miles, whichever comes first.
 12         25.    Tesla has represented that safety is a paramount concern, that
 13   “improving safety is our primary goal, even after a customer purchases their car,”
 14   and has explained that the “massive amount of real-world data gathered from our
 15   cars’ eight cameras, 12 ultrasonic sensors, and forward-facing radar” helps Tesla
 16   ensure that accidents are less likely to occur.11 Tesla further explains that its new
 17   safety features are implemented in older model year Vehicles through software
 18   updates, which is “just another way that we are helping to protect Tesla drivers and
 19   passengers, and others on the road, every day.”12 However, none of these safety
 20   features are operable or controllable when the MCU malfunctions.
 21
      9
        New Vehicle Limited Warranty, Model S, Model X, Model 3, Model Y,
 22   accessible at https://www.tesla.com/sites/default/files/downloads/tesla-new-
 23   vehicle-limited-warranty-en-us.pdf (last visited Apr. 28, 2020).
      10
         Tesla Parts, Body, and Paint Repair Limited Warranty, accessible at
 24   https://www.tesla.com/sites/default/files/downloads/tesla-parts-accessories-body-
 25   repair-limited-warranty-en-us.pdf (last visited Apr. 28 2020).
      11
         The Tesla Team, More Advanced Safety for Tesla Owners, Tesla (May 2, 2019),
 26   accessible at https://www.tesla.com/blog/more-advanced-safety-tesla-owners (last
 27   visited Apr. 28, 2020).
      12
         Id.
 28                            First Amended Class Action Complaint
                                                8
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 9 of 63 Page ID #:88




  1         26.      Specifically, Tesla has stated that the “Model S gets faster, smarter,
  2   and better as time passes,” with updates ensuring “added functionality, enhanced
  3   performance, and improved user experience” including “important active safety
  4   features.”13 Further, Tesla has stated that it “engineered Model X to be the safest
  5   SUV ever.”14
  6         27.      However, despite Defendant’s representations that driver safety is a
  7   paramount concern, that the Vehicles are high-performance, and warranting that it
  8   will “repair or replace” the touchscreen and microcontroller, among other parts,
  9   defective in material or workmanship, Defendant sells its Vehicles knowing that
 10   the MCUs malfunction. Specifically, Defendant omits that the MCUs may go
 11   blank, disabling various essential features, including safety features, and omits a
 12   solution for how a user can effectively solve this problem. Despite requests by
 13   Plaintiff and members of the proposed Classes, Defendant has refused to properly
 14   and sufficiently repair and/or replace this known Defect, which is a serious safety
 15   hazard. Defendant’s actions and omissions constitutes a breach of the Warranty.
 16         28.      Tesla has not found a solution to the MCU Defect. Instead, Tesla tells
 17   Vehicle owners and lessees to wait for forthcoming software updates that should
 18   supposedly fix the MCU problems (which ultimately fail to actually fix the
 19   problems), or, alternatively, simply replaces the defective parts with equally
 20   defective parts, leaving consumers caught in a cycle of use, malfunction, and
 21   replacement.
 22         29.      As a result of the Defect, Plaintiff and members of the proposed
 23   Classes cannot rely upon their Vehicles to safely transport them from place to place
 24   13
       The Tesla Team, Model S Has You Covered, Tesla (Mar. 19, 2015), accessible at
 25 https://www.tesla.com/blog/model-s-has-you-covered (last visited Apr. 28, 2020).
    14
       The Tesla Team, Tesla Model X the First SUV Ever to Achieve 5-Star Crash
 26 Rating in Every Category, Tesla (June 13, 2017), accessible at

 27 https://www.tesla.com/blog/tesla-model-x-5-star-safety-rating (last visited Apr. 28,
    2020).
 28                             First Amended Class Action Complaint
                                                 9
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 10 of 63 Page ID #:89




  1   because, at any time, the MCUs may malfunction, disabling various essential
  2   features of the Vehicles, including safety features.
  3         30.    Accordingly, Defendant’s marketing statements that the Vehicles
  4   improve over time, are engineered to include premier safety features, and deliver
  5   superior performance are false and deceptive, and Defendant’s omissions regarding
  6   the Defect constitute breach of express and implied warranties.
  7         31.     The safety issues caused by the failure of the MCU has been
  8   recognized by NHTSA’s Office of Defects Investigation (“ODI”). On June 22,
  9   2020, after Faragalla filed this action, ODI opened an investigation regarding the
 10   2012-2015 Tesla Model S regarding the failure of the MCU touchscreen which,
 11   inter alia, results in the loss of the rear camera image display when reverse gear is
 12   selected, resulting in reduced rear visibility.15 This investigation alone covers
 13   approximately 63,000 Vehicles.16
 14         32.    In its summary description of the investigation, ODI explains that
 15   “MCU failures resulting from eMMC memory wear-out are likely to occur after
 16   periods of progressively degraded performance” and that “[f]inal MCU failure
 17   results in loss of audible and visual features provided by the touchscreen.” The
 18   summary includes failure of such features as infotainment, navigation, web
 19   browsing, rear camera image display when reverse gear is selected, climate control,
 20   and battery charging.
 21         33.    Though the ODI investigation is limited to the 2012-2015 Model S, as
 22   detailed infra, the same MCU failure is present in at least the 2016 Model S and
 23   2015-2016 Model X vehicles.
 24         34.    Despite Tesla’s knowledge of the Defect, Tesla has yet to offer a
 25   solution for the Defect to consumers.
      15
 26        See     ODI Resume, Investigation PE 20-010, accessible at
    https://static.nhtsa.gov/odi/inv/2020/INOA-PE20010-4553.PDF (last visited Sept.
 27 1, 2020).
    16
       Id.
 28                            First Amended Class Action Complaint
                                               10
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 11 of 63 Page ID #:90




  1   Plaintiffs’ Experiences With Their Vehicles
  2   Plaintiff Faragalla
  3         35.    On or about April 8, 2015, Faragalla purchased a model year 2015
  4   Tesla Model S directly from Tesla’s headquarters in Palo Alto, California via
  5   Tesla’s website, with delivery to take place on or about May 11, 2015. Faragalla
  6   paid an additional $4,250 for the tech package with autopilot. One of the reasons
  7   Faragalla purchased the Vehicle was because of its high-tech features, including
  8   several of the features accessible solely through the MCU.
  9         36.    Prior to purchase, Faragalla recalls extensively researching the
 10   features of the Vehicle. The primary reasons for purchasing the Vehicle were the
 11   safety and technology features available through and controlled by the MCU.
 12         37.    Faragalla has followed Tesla’s instructions in its Model S Manual to
 13   install software updates immediately when they become available.
 14         38.    On countless occasions after purchasing the Vehicle, and on some
 15   occasions while driving, the MCU in Faragalla’s Vehicle spontaneously went
 16   blank, disabling various features, including the safety features, accessible solely
 17   through the MCU. On each such occasion, Tesla personnel instructed Faragalla to
 18   conduct a soft and hard reset, which worked to restart the MCU, except for the last
 19   time, requiring a replacement of the MCU.
 20         39.    Concerned for his safety, the safety of others in his Vehicle, and
 21   others on the road, Faragalla took his Vehicle to a Tesla service center in Rancho
 22   Cucamonga, California on March 9, 2020 for Tesla’s recommendation on how to
 23   address or repair the issue. Tesla performed a general diagnosis on the Vehicle,
 24   and removed and replaced the MCU.
 25         40.    Faragalla paid out of pocket ($2,290.50) for the diagnosis, repair, and
 26   replacement, as Tesla claimed they were not covered by Tesla’s Warranty.
 27         41.    However, Tesla’s solution was no solution at all, as Tesla simply
 28                            First Amended Class Action Complaint
                                               11
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 12 of 63 Page ID #:91




  1   replaced a defective MCU with an equally defective MCU.
  2         42.    Faragalla contested the charge of $2,290.50 for the replacement of the
  3   MCU claiming that his experiences demonstrated that there was a Defect
  4   associated with the MCU. The Tesla service manager disagreed and asserted it was
  5   not a Defect and required Faragalla to pay out of pocket for the MCU replacement.
  6   During his time in the Tesla service center, several Tesla employees came forward
  7   to Faragalla and stated that the MCU indeed suffered from a Defect, and they have
  8   seen the MCU failures occur on a recurring basis. The Tesla employees added that
  9   the Vehicles should have been recalled due to the Defect.
 10         43.    Tesla’s purported repair did not correct the Defect in the Vehicle in
 11   order to permit Faragalla to safely and properly continue driving his Vehicle
 12   without the risk of the MCU spontaneously going blank and malfunctioning,
 13   disabling various features of the Vehicle.
 14         44.    Faragalla would not have purchased the Vehicle, or would not have
 15   paid the purchase price that he did, had he known that he would not be able to
 16   safely drive the Vehicle without risk of the MCU going blank, malfunctioning, and
 17   disabling numerous features of the Vehicle, including safety features.
 18   Plaintiff Urban
 19         45.    On or about April 5, 2015, Urban ordered a model year 2015 Tesla
 20   Model S P85D Ludicrous directly from Tesla’s headquarters in Palo Alto,
 21   California via Tesla’s website, with delivery to take place on or about June 4, 2015.
 22   Urban paid an additional $5,000 for the Vehicle to be upgraded to “Ludicrous”
 23   mode. One of the reasons Urban purchased the Vehicle was because of its high-
 24   tech features, including several of the features accessible solely through the MCU.
 25         46.    Urban has followed Tesla’s instructions in its Model S Manual to
 26   install software updates immediately when they become available.
 27         47.    On several occasions after purchasing the Vehicle, and on some
 28                           First Amended Class Action Complaint
                                              12
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 13 of 63 Page ID #:92




  1   occasions while driving, the MCU in Urban’s Vehicle spontaneously went blank,
  2   disabling various features, including the safety features, accessible solely through
  3   the MCU.
  4          48.   Urban began experiencing the MCU failure in 2019. On several
  5   occasions when Urban experienced the MCU failure, Tesla repeatedly instructed
  6   him to reboot the system. On at least one occasion, a Tesla technician remotely
  7   accessible the Vehicle to reset it. Ultimately, however, this temporary fix of
  8   rebooting and resetting the MCU stopped working, and he had no ability to fix his
  9   MCU.
 10          49.   Urban has corresponded extensively with Tesla about the issue. At
 11   some point, Tesla apparently had two versions of the MCU with which Tesla could
 12   replace Urban’s defective MCU. Tesla told Urban that replacing his defective
 13   MCU with the older version would cost him about $1,200. while replacing his
 14   defective MCU with the newer version would cost him approximately $2,500.
 15   Urban opted for the newer version of the MCU, which Tesla explained would be a
 16   permanent fix, as opposed to the older version of the MCU which would be just as
 17   defective as his current MCU.
 18          50.   In order to have the newer version of the MCU installed in his
 19   Vehicle, Tesla needed to make several updates and changes to his Vehicle first.
 20   This process took several weeks.
 21          51.   Concerned for his safety, the safety of others in his Vehicle, and
 22   others on the road, Urban took his Vehicle to a Tesla service center in Orlando,
 23   Florida on August 21, 2020 for Tesla’s recommendation on how to address or
 24   repair the issue. Tesla performed a general diagnosis on the Vehicle, and removed
 25   and replaced the MCU.
 26          52.   Urban told Tesla that he believed the repair and replacement of his
 27   defective MCU should be covered by Tesla, especially in light of the known MCU
 28                            First Amended Class Action Complaint
                                               13
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 14 of 63 Page ID #:93




  1   issues and ongoing ODI investigation. Tesla, however, refused to cover the repairs
  2   and replacement, and required Urban to pay out of pocket ($2,750.00) for the
  3   diagnosis, repair, and replacement, as Tesla claimed they were not covered by
  4   Tesla’s Warranty.
  5         53.    Urban would not have purchased the Vehicle, or would not have paid
  6   the purchase price that he did, had he known that he would not be able to safely
  7   drive the Vehicle without risk of the MCU going blank, malfunctioning, and
  8   disabling numerous features of the Vehicle, including safety features.
  9   Plaintiff Patel
 10         54.    On or about April 15, 2016, Patel configured a model year 2016 Tesla
 11   Model S, making a deposit of $2500. He then purchased the car on or about April
 12   25, 2016 in an agreement directly with Tesla’s headquarters in Palo Alto,
 13   California, with delivery to take place on or about April 26, 2016. One of the
 14   reasons Patel purchased the Vehicle was because of its high-tech features,
 15   including several of the features accessible solely through the MCU. Patel also paid
 16   an additional $2500 for the Auto-Pilot feature.
 17         55.    Patel has followed Tesla’s instructions in its Model S Manual to
 18   install software updates immediately when they become available.
 19         56.    On several occasions after purchasing the Vehicle, and on some
 20   occasions while driving, the MCU in Patel’s Vehicle spontaneously went blank,
 21   disabling various features, including the safety features, accessible solely through
 22   the MCU.
 23         57.    On August 5, the MCU again went blank. Because of the “PIN to
 24   Drive” feature, Patel was unable to activate the vehicle. Concerned for his safety,
 25   the safety of others in his Vehicle, and others on the road, Patel had his Vehicle
 26   dragged and towed out of his garage and dropped off at the Tesla service center in
 27   Devon, Pennsylvania. On August 6, 2020, Tesla performed a general diagnosis on
 28                            First Amended Class Action Complaint
                                               14
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 15 of 63 Page ID #:94




  1   the Vehicle, and removed and parts of the MCU, initially stating to Patel that the
  2   entire MCU panel would need to be replaced and that it would take time to order
  3   and receive the replacement. Later, Tesla said only a component of the MCU
  4   would be needed, which component replacement was ordered.
  5         58.    On August 24, 2020, Patel paid out of pocket ($519.77) for the
  6   diagnosis, repair, and replacement, as Tesla claimed they were not covered by
  7   Tesla’s Warranty.
  8         59.    However, Tesla’s solution was no solution at all, as Tesla simply
  9   replaced defective MCU parts with equally defective MCU parts.
 10         60.    Tesla’s purported repair did not correct the Defect in the Vehicle in
 11   order to permit Patel to safely and properly continue driving his Vehicle without
 12   the risk of the MCU spontaneously going blank and malfunctioning, disabling
 13   various features of the Vehicle.
 14         61.    Patel would not have purchased the Vehicle, or would not have paid
 15   the purchase price that he did, had he known that he would not be able to safely
 16   drive the Vehicle without risk of the MCU going blank, malfunctioning, and
 17   disabling numerous features of the Vehicle, including safety features.
 18   Plaintiff Cravens
 19         62.    On or about February 10, 2015, Cravens purchased a model year 2015
 20   Tesla Model S directly from Tesla’s headquarters in Palo Alto, California via
 21   Tesla’s website, with delivery to take place on or about February 13, 2015. One of
 22   the reasons Cravens purchased the Vehicle was because of its high-tech features,
 23   including several of the features accessible solely through the MCU.
 24         63.    Cravens has followed Tesla’s instructions in its Model S Manual to
 25   install software updates immediately when they become available.
 26         64.    On several occasions after purchasing the Vehicle, and on some
 27   occasions while driving, the MCU in Cravens’ Vehicle spontaneously went blank,
 28                           First Amended Class Action Complaint
                                              15
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 16 of 63 Page ID #:95




  1   disabling various features, including the safety features, accessible solely through
  2   the MCU.
  3         65.    Concerned for his safety, the safety of others in his Vehicle, and
  4   others on the road, Cravens took his Vehicle to a Tesla service center in Dallas,
  5   Texas on October 24, 2018 for Tesla’s recommendation on how to address or
  6   repair the issue. Tesla performed a “courtesy inspection” and updated the firmware
  7   of the Vehicle, but otherwise did not address the MCU issue.
  8         66.    Cravens took his Vehicle into the same Tesla service center in Dallas
  9   just over a month later, on November 20, 2018, for persistent MCU failures. Tesla
 10   noted in the invoice that it the technicians were able to “duplicat[e] customer’s
 11   concern and determin[e] that issue is being caused by a known firmware bug and
 12   will be resolved with a future firmware update,” and that Tesla purported to repair
 13   the issue by “[p]erform[ing] factor reset and firmware update.” However, this
 14   firmware update did not fix the MCU failure issue, and Cravens continued to
 15   experience his MCU going blank.
 16         67.    On May 15, 2020, Cravens once again took his Vehicle into the Tesla
 17   service center in Dallas, Texas because of the continued and persistent MCU
 18   failures. This time, the technicians removed and replace the MCU with a re-
 19   manufactured MCU, allegedly “restor[ing]” the touchscreen operation. However,
 20   unlike the diagnoses in October and November 2018, when Tesla merely reset
 21   and/or updated Cravens’ Vehicle, Tesla did not cover the repair and replacement of
 22   Cravens’ MCU under its Warranty.
 23         68.    On May 19, 2020, Cravens paid out of pocket ($1,561.62) for the
 24   diagnosis, repair, and replacement of his MCU, as Tesla claimed they were not
 25   covered by Tesla’s Warranty.
 26         69.    However, Tesla’s solution was no solution at all, as Tesla simply
 27   replaced defective MCU with a re-manufactured, equally defective MCU.
 28                            First Amended Class Action Complaint
                                               16
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 17 of 63 Page ID #:96




  1          70.     Tesla’s purported repair did not correct the Defect in the Vehicle in
  2   order to permit Cravens to safely and properly continue driving his Vehicle without
  3   the risk of the MCU spontaneously going blank and malfunctioning, disabling
  4   various features of the Vehicle.
  5          71.     Cravens would not have purchased the Vehicle, or would not have
  6   paid the purchase price that he did, had he known that he would not be able to
  7   safely drive the Vehicle without risk of the MCU going blank, malfunctioning, and
  8   disabling numerous features of the Vehicle, including safety features.
  9   All Plaintiffs
 10          72.     All of the Plaintiffs purchased/leased their Vehicles primarily for
 11   personal, family, or household use.
 12          73.     At all times, Plaintiffs have attempted to drive their Vehicles in a
 13   manner that was both foreseeable, and in which they were intended to be used.
 14          74.     Plaintiffs continue to be presented with Tesla’s misrepresentations
 15   about its Vehicles. Plaintiffs desire to purchase and use Vehicles that are safe, with
 16   MCUs that do not spontaneously and frequently go blank, freeze and/or crash,
 17   rendering many of the Vehicles’ features inoperable. Plaintiffs would purchase
 18   vehicles from Defendants that provided safety and prevented against such
 19   malfunction.
 20          75.     Given Defendant’s misrepresentations and omissions, however,
 21   Plaintiffs have no way to determine whether any of Defendants’ representations
 22   about the performance and safety of the Vehicles, or any of their other vehicles,
 23   are, in fact, true
 24   Class Members’ Experiences With the Vehicles
 25          76.     Plaintiffs’ experiences mirror those of numerous other Tesla Vehicle
 26   purchasers and lessees. The internet contains numerous complaints from owners
 27   and lessees who, like Plaintiffs, have experienced the MCUs in their Vehicles
 28                              First Amended Class Action Complaint
                                                 17
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 18 of 63 Page ID #:97




  1   malfunction, disabling numerous features of the Vehicles. Tesla operates an online
  2   discussion forum restricted to verified Tesla owners. The following is a sample of
  3   complaints appearing on Tesla’s online forum17:
  4         Submitted by DallasModelS
  5         Posted on April 24, 2019
            Location unknown
  6

  7               My MCU was always rebooting and I had always pointed out the
                  service center. The issue started at around 39k. They said it was
  8               nothing. Again it had pointed out at 49k (before the warranty expired).
  9               Nothing was done. The answer I always got was “it seems to be
                  working fine now, just reset the trips and clear the address history and
 10               it will be fine”. Never worked since then. Screen would always reboot
 11               and locations wouldn’t load. For the last 10k miles we had been using
                  google maps. Couple of months ago I took it again and they flashed
 12               the CPU and reinstalled the software and I was told that it should be
 13               fine now ($175). Last week, I was driving and the screen starting
                  rebooting again and was stuck in a constant loop where the car was
 14               functional but nothing else worked. I had to take it in right away
 15               considering it was 90 degrees and I had a toddler in the car and the
                  AC wouldn’t turn on. Same problem as before but not the MCU unit
 16               had to be replaced. Almost 3k with labor (they did pay for half of it
 17               because it was a known issue and I did point it out before the warranty
                  expired). Wait what. Why should I even pay for half of it? The service
 18               managers are just a human shield for deflection.
 19               And check this out. I dropped it off with 59 miles because it was an
                  emergency and a week later they did not plug it in and I got three
 20
                  notifications to plug in the car. I called them with no answer. The
 21               charge dropped below 10 miles and the 12V battery died while at the
                  service center. And I had to pay for that as well! Nope not their fault.
 22

 23   17
       All complaints listed from Tesla’s online discussion forum are accessible at the
 24 following web addresses: https://forums.tesla.com/forum/forums/mcu-always-had-
    problems-and-finally-failed-costing-fortune (last visited Apr. 28, 2020);
 25 https://forums.tesla.com/forum/forums/screen-shut-completely-while-driving#new

 26 (last visited Apr. 30, 2020); https://forums.tesla.com/forum/forums/mcu-failures
    (last visited Apr. 30, 2020).
 27

 28                           First Amended Class Action Complaint
                                              18
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 19 of 63 Page ID #:98




                 The customer service representative did not even know that could
  1
                 happen. It is comical.
  2
                 Love the car but I’m afraid that service centers have no empathy and
  3
                 are just cold. Just can’t make a product, you have to stand behind it.
  4              How does a MCU which controls 99% of the function of the car fail in
                 under 3 years?
  5

  6        Submitted by p.c.mcavoy
           Posted on April 24, 2019
  7
           Location unknown
  8
                 I know another owner, his is a[n] older MS, but similar story where
  9
                 was having symptoms of issues, yet no hard failure, prior to his MCU
 10              being diagnosed as failed about a month or so after his warranty
 11
                 expired. Similar results where local service center failed to cover the
                 replacement of the MCU under warranty and failed to provide him
 12              with diagnostic logs which he felt could substantiate the presence of
 13
                 stored errors confirming issue started before the 4 yr/50k mile expired.

 14              I know some of you will find stories like this hard to believe, but this
 15
                 individual was a very ardent supporter of Tesla, was considering a
                 new roadster as his next vehicle, but this soured his willingness to be
 16              an advocate for the brand going forward.
 17
                 Not everyone gets the same level of goodwill which some of you
 18              experience.
 19
           Submitted by wayne.xin
 20        Posted on April 25, 2016
 21        Location unknown

 22              I had a similar experience. A couple of weeks ago, Tesla mobile
 23              service came to my house to do a recall work for passenger side
                 airbag, when the technician finishes his work the central screen
 24              stopped working but he left by saying he will ask someone to check
 25              the cause of the problem. After that I never head the technician’s
                 reply, then I took the car to the service center they want me to pay the
 26              full cost to replace the touch screen unit (include MCU) because the
 27              vehicle is out of Warranty by one month.

 28                          First Amended Class Action Complaint
                                             19
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 20 of 63 Page ID #:99




           Submitted by Bighorn
  1
           Posted on February 1, 2020
  2        Location unknown
  3
                 Mine failed at 283k miles with lots of temperature extreme exposure
  4              ranging from 26 below to 116F. The MCU failure is well known and
                 related to eMMC longevity. It has a known lifetime of P/E cycles and
  5
                 it’s been programmed to write a tremendous amount of data. There is
  6              debate as to whether all data recording is necessary, but the failures
                 have nothing to do with exposure to the weather. Some DIYers have
  7
                 been switching in higher capacity eMMCs, but it is not an easy task
  8              for physical desoldering and reprogramming reasons.
  9        Submitted by Aneurysm
 10
           Posted on April 24, 2019
           Location unknown
 11              This past weekend while I was driving, my screen shut off completely.
 12
                 I was still able to control the acceleration and steering and so I made
                 my way across a lane to the shoulder (I put my turn signal on but since
 13
                 screen was shut off, I am not sure if it was working). Once on shoulder,
                 It rebooted or I forced the reboot (cant remember exactly) and then it
 14
                 was fine afterward.

 15        Submitted by jonabramson
           Posted on April 24, 2019
 16        Location unknown
 17              I had this happen on the highway on a long trip. Was listening to
 18
                 SiriusXM through my phone and black screen. Seems a bit freaky
                 when it happened but I've done a few manual reboots so I know what
 19              it looks like. My wife says I’m just driving around my computer.
 20
                 Didn’t know it would be like my Windows PC. Hopefully, the need to
                 reboot resolves soon with an update.
 21
           Submitted by Hwhsu
 22        Posted on April 24, 2019
           Location unknown
 23

 24
                 Happened to me twice in last 30 days, while driving. Scared the heck
                 out of me
 25
           Submitted by jer1776
 26        Posted on April 26, 2019
           Location unknown
 27

 28                         First Amended Class Action Complaint
                                            20
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 21 of 63 Page ID #:100




                 Happened to me yesterday. Screen did not turn on when I entered the
   1
                 car and then waited about a minute and then it booted up. I did notice
   2             that the AC was not going, but the fan was. The screen went blank
                 about a minute or two after this and this time I was driving, but luckily
   3
                 it was in my neighborhood, but scared the crap out of me. The car was
   4             still drivable, but again noticed that the fan was on, but it did not seem
                 to be blowing AC. Stopped the car and did a reboot. On 2019.8.5. I
   5
                 also notice I get a lot of brake checking while on Autopilot with this
   6             update. Hopefully that will be fixed in 12.1.
   7        Submitted by marcelletaglecornell
   8
            Posted on May 11, 2019
            Location unknown
   9
                 It happened to me twice a couple of days after software update. Both
  10             times I was driving on the freeway. The first time, screen shut off for a
                 few seconds then rebooted. The second time around, I was driving
  11
                 with family on the freeway on the way from Tucson to Phoenix. It
  12             started with flickering screen then it shut off. It was kinda [sic] scary
  13
                 as I didn’t know whether my car would stall in the middle of the
                 freeway. I exited on the first exit I saw, did not know how to reboot
  14             the car. When we finally figured how to reboot the car, it did not take
  15
                 long. No further issues since then.

  16        Submitted by dborn@nsw.au
            Posted on December 12, 2017
  17        Location unknown
  18             My guess? You need a new center console. I had a similar problem
  19
                 earlier this year. Part of the attempted resuscitation (which failed, by
                 the way), was a deep reboot. The instructions were to hold down the
  20             brake for the duration, press and hold both scroll wheels until the T
  21             logo appeared on the screen. About 45 secs!! The replacement should
                 be around 2 hours labor. Mine had to be completely reprogrammed as
  22             if a new car. Very annoying. I lost EVERY setting /pairing I had in
  23             there. Oh, you need to remove any USB sticks before trying the
                 maneuver.
  24
            Submitted by tozz
  25        Posted on January 30, 2018
            Location unknown
  26

  27             This sounds like your eMMC has failed. The eMMC is a soldered flash
                 drive (like a SD card) that is used to store data from your car (like logs).
  28                         First Amended Class Action Complaint
                                             21
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 22 of 63 Page ID #:101




                   These SD cards have a limited lifespan and a limited write cycle (like
   1
                   SSDs).
   2
                   So all these eMMC chips will fail sooner or later (depending on
   3
                   temperature, number of blocks written to the chip, etc). It’s a shame
   4               Tesla didn’t make these replaceable. Then you would be fine with a
                   $10 flashdrive instead of a $4000 new MCU.
   5

   6         Submitted by bill
             Posted on February 5, 2020
   7         Location unknown
   8               Is anyone tracking MCU failures like they are tracking Updates? It
   9               would be really interesting to know how many MCUs have failed. What
                   age they failed at, years and miles? What was the cause of the failure,
  10               i.e. was it the logging memory chip?
  11
                   I suspect Tesla knows but probably would not tell us.
  12
             Submitted by brdinjd
  13         Posted on February 6, 2020
             Location unknown
  14
                   Just paid $2933 for my obligatory MCU replacement today. 2015
  15
                   85D. Just out of warranty (of course). I suspect my story is (or will be)
  16               as common as it is frustrating. I do feel this issue should be on the
                   level of recall since it is actually caused by overactive use by Tesla
  17
                   (e.g. logging) for their own purposes.
  18

  19
             77.   Similarly, there are also numerous complaints about this issue on the

  20   NHTSA website18:

  21
       18
         The NHTSA complaints listed herein are a sample of complaints filed
  22   concerning the Defect. All complaints listed can be accessed at the following web
  23   addresses:
       https://www.nhtsa.gov/vehicle/2013/TESLA/MODEL%252520S/5%252520HB/R
  24   WD (last visited Apr. 28, 2020);
  25   https://www.nhtsa.gov/vehicle/2014/TESLA/MODEL%252520S/5%252520HB/R
       WD (last visited Apr. 28, 2020);
  26   https://www.nhtsa.gov/vehicle/2015/TESLA/MODEL%252520S%25252060KWH
  27   /5%252520HB/RWD (last visited Apr. 28, 2020);
       https://www.nhtsa.gov/vehicle/2016/TESLA/MODEL%252520X%25252060D/SU
  28                          First Amended Class Action Complaint
                                              22
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 23 of 63 Page ID #:102




            NHTSA ID Number: 11256588
   1
            Incident Date January 12, 2019
   2        Consumer Location SARASOTA, FL
            Vehicle Identification Number 5YJSA1H15EF****
   3
            2014 Tesla Model S
   4
                  Touch screen control panel has been deteriorating over the past 2
   5
                  years. Since the screen is an integral part of the vehicle control system
   6              functionality of the vehicle control is beginning to be impacted. Tesla
                  has had a known problem, but has not been willing to repair or
   7
                  replace. I believe this is a safety concern that NHTSA should
   8              investigate and that tesla should be held accountable.
   9
            NHTSA ID Number: 11279959
  10        Incident Date November 6, 2019
  11
            Consumer Location PORTER RANCH, CA
            Vehicle Identification Number 5YJSA1H18EF****
  12        2014 Tesla Model S
  13
                  Vehicles media control unit (MCU) has a known and well-publicized
  14              defect caused by over-logging on the emmc chip. This defect causes
  15
                  the MCU to glitch, reboot and fail eliminating the ability to control
                  both safety and convenience features including climate control,
  16              defroster, GPS, audible safety warnings and other systems. Vehicle
  17              can also stop charging. . . . The most recent “fix” via an over the air
                  update simply delays the issue until vehicle is out of warranty but
  18              based on current evidence this defect will effect [sic] 100% of cars,
  19              both model s and x, made between 2012 and early 2018.

  20        NHTSA ID Number: 11312177
  21        Incident Date February 13, 2020
            Consumer Location SPRING HILL, TN
  22        Vehicle Identification Number 5YJSA1H1XEF****
  23        2014 Tesla Model S

  24              The Tesla Model S has a bad MCU unit (media control unit) every car
  25              made suffers from a programming overload that ruins the tegra 3
                  emmc flash memory. Once the memory corrupts, the media control
  26

  27   V/AWD%252520Later%252520Release (last visited Apr. 28, 2020).
  28                         First Amended Class Action Complaint
                                             23
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 24 of 63 Page ID #:103




                 unit shuts off permanently. A driver can end up stranded because the
   1
                 car will also stop charging or limit the charge to 21%. The safety
   2             systems attached to the media control unit are all off and no longer
                 function. Safety backup cameras, audible alerts and perimeter alarms
   3
                 that would tell you if a person/object is in proximity to the car, all no
   4             longer function. The inability to know and react to these safety
                 systems presents a life/safety issue. A child could be behind the car
   5
                 and the car will not alert the driver and the driver cannot see because
   6             the camera is also off. The cars media control unit also shuts off mid-
                 drive. The unit turning off without warning, presents a life safety
   7
                 issue.
   8
            NHTSA ID Number: 10927077
   9
            Incident Date October 19, 2016
  10        Consumer Location LOS GATOS, CA
  11
            Vehicle Identification Number 5YJSA1E21FF****
            2015 Tesla Model S
  12

  13
                 [A] couple of weeks ago the computer system of the car experienced a
                 software crash. As a result the side mirrors did not open and the rear
  14             view camera did not work. The car was still drive-able I needed to
  15
                 take my son to school so didn’t have time to troubleshoot this. This
                 was very unsafe to drive, particularly on the freeway, and I believe it
  16             is illegal in California to drive without working mirrors. I contacted
  17             tesla about this and they did not offer any specifics. I believe this is a
                 major issue. Operational mirrors are essential equipment . . . . Tesla’s
  18             plan to replace side mirrors with video cameras is worrisome in this
  19             regard.

  20        NHTSA ID Number: 11207819
  21        Incident Date May 10, 2019
            Consumer Location SEATTLE, WA
  22        Vehicle Identification Number 5YJSA1S27FF****
  23        2015 Tesla Model S

  24             There is a flaw in the tesla emmc which will inevitably cause a critical
  25             portion of the chip to fail prematurely, due to constant excessive
                 logging within the touchscreen system. Ultimately the memory chip
  26             fails and the touchscreen goes black, placing the car in limp home
  27             mode, the parking sensors and rear view camera no longer work, it
                 will not charge and effectively becomes un-drivable when the battery
  28                         First Amended Class Action Complaint
                                             24
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 25 of 63 Page ID #:104




                 runs out. The emmc is a linchpin component for the functionality of
   1
                 the car.
   2
                 The emmc, though it does not control the car’s propulsion, braking or
   3
                 steering, is the heart of the touchscreen which is used to turn on
   4             headlights, adjust hvac and all car settings run through the
                 touchscreen. The hvac unit now has a “dog mode” which keeps the
   5
                 cabin cool for dogs or occupants waiting in car. The failure of the
   6             touchscreen unit while in dog mode could result in heat-related fatality
                 ....
   7

   8             For more information here are some references:
   9
                 - video showing an engineer who’s helped several hundred customers
  10             disable logging between minutes 8 through 12:
  11
                 Https://youtu.be/o-7b1waoj9q?t=499
  12

  13
                 - a recent article explaining the flaw:
                 https://www.thedrive.com/news/27945/a-single-component-can-brick-
  14             older-teslas-and-tesla-wont-fix-it
  15
                 This has been a known problem by the Tesla owners community for
  16             upwards of a year now and requires a simple software update to
  17             remedy - disable logging to emmc memory.

  18             According to other owners, this problem exists on all current and past
  19             tesla models and it is a matter of “when” not “if” for all chips to fail
                 unless they make a change to their software logging.
  20

  21        NHTSA ID Number: 11281197
            Incident Date October 11, 2019
  22        Consumer Location NORTHRIDGE, CA
  23        Vehicle Identification Number 5YJSA1H23FF****
            2015 Tesla Model S
  24

  25             Touchscreen that controls most vehicle functions including hvac
                 became disabled because a chip in the touchscreen went bad.
  26

  27             The car was unable to charge and would take approx 5 mins to start at
                 times.
  28                        First Amended Class Action Complaint
                                            25
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 26 of 63 Page ID #:105




   1
                 Unable to clear fogged windows with hvac
   2
            NHTSA ID Number: 11302674
   3
            Incident Date January 13, 2020
   4        Consumer Location GARDNERVILLE, NV
            Vehicle Identification Number 5YJSA1E24FF****
   5
            2015 Tesla Model S
   6
                 The main instrument panel (call the media control unit or “MCU”)
   7
                 eventually fails in all older Teslas (pre 2018) due to a defect in the
   8             design of MCU and overuse by excessive writing of data to the
                 memory with firmware updates as well as logging for tesla’s own
   9
                 purposes. The consumer has no ability to turn off updates or logging
  10             which means that tesla is causing the failures with its own actions.
  11
                 The MCU has been shown to fail within approximately 4-5 years (or
                 right after the warranty expires).
  12

  13
                 This is a significant safety issue as once the MCU fails, many
                 functions of the car fail. This includes the backup camera, the audio
  14             indicators for turn signals and other alerts, climate control, as well as
  15
                 the safety monitors associated with “auto-pilot” (e.g. all restrictions
                 are removed).
  16

  17             Tesla’s position is that the consumer must pay to replace the MCU
                 once it fails if the car is out of warranty. They have upgraded the
  18             MCU design and logging process for newer Teslas (post 2018) but all
  19             cars from 2012 to 2018 are affected by the original defect[] . . . .
                 Hence, this petition is to require tesla to acknowledge the defect in the
  20             original MCU and replace via recall, and/or compensate customers
  21             who were forced to pay for replacement.

  22        NHTSA ID Number: 11315374
  23        Incident Date February 10, 2020
            Consumer Location BRYANT, AL
  24        Vehicle Identification Number 5YJSA1E29FF****
  25        2015 Tesla Model S

  26             No warning whatsoever, the 17” touchscreen goes black on our Model
  27             S. I try the reboot, but nothing happens. It’s early February, so here in
                 Alabama, it’s cold. We keep the car in the garage. No climate control
  28                         First Amended Class Action Complaint
                                             26
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 27 of 63 Page ID #:106




                 is working. We pull out, head to my wife’s families house 7-8 miles
   1
                 away, and the windshield has a couple of inch strip at the bottom that
   2             visible. So driving between 10-15 mph, we make it to their house. I
                 finally get ahold of tesla a little while later. After about 30 minutes or
   3
                 less on the phone with them, they said they see what the problem is.
   4             The lady stated that the tesla engineers know about this problem and
                 have been working to get it fixed. I was originally scheduled for repair
   5
                 on February, 17th. They contacted me two or three days before then
   6             and said they were anticipating the part to arrive on February 27th, so
                 they proactively rescheduled my appointment for February 28th. After
   7
                 calling, emailing and then finally chatting tesla on February 27th, they
   8             said the part still hadn’t arrived. They told me they were going to
                 escalate my case and they also rescheduled my appointment for March
   9
                 13th with no guarantee that the part would be in by then. A loaner
  10             vehicle wasn’t offered after asking multiple times. The reason was
  11
                 because my vehicle was out of warranty. We purchased this vehicle
                 used from a third party, not tesla. We had the vehicle almost a year
  12             and a half before this happened. The vehicle was stationary. We are on
  13
                 rural to country (not dirt) roads. The HVAC doesn’t work at all, nor
                 does the parking sensors. Navigation is out, pretty much all the extra
  14             features (mostly) you can forget about using.
  15
            NHTSA ID Number: 11317875
  16        Incident Date March 1, 2020
  17        Consumer Location PALM BEACH, FL
            Vehicle Identification Number 5YJSA1H24FF****
  18        2015 Tesla Model S
  19
                 The main computer display and memory card fails - freezing all safety
  20             monitoring of the car, lose control of charging (i.e. refueling).
  21             Suspension control lost, basically everything frozen without this - it is
                 known common failure emmc chip.
  22

  23        NHTSA ID Number: 11317499
            Incident Date March 3, 2020
  24        Consumer Location RENO, NV
  25        Vehicle Identification Number 5YJSA1H27FF****
            2015 Tesla Model S
  26

  27

  28                         First Amended Class Action Complaint
                                             27
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 28 of 63 Page ID #:107




                    MCU failure due to mmc drive failing. Known issue for months. No
   1
                    parts. Cannot charge and therefore cannot drive. Been a week with no
   2                communication. No plan.
   3
             NHTSA ID Number: 11300619
   4         Incident Date November 8, 2019
             Consumer Location ROCKLIN, CA
   5
             Vehicle Identification Number 5YJXCAE29GF****
   6         2016 Tesla Model X
   7
                    I have had problems with my Tesla . . .
   8                computer shot down while driving and screen went blank. City streets
   9
                    Tomorrow again I am taking the car for repair because of doors
  10                malfunctioning
  11
                    I don’t find it safe. I left it in the service center. I have only driven it
  12                2000 miles over 13 months.
  13
             78.    Defendant had knowledge that its Vehicles contained the Defect, and
  14
       yet, continued to market its Vehicles without disclosing the existence of the Defect
  15
       to consumers. Despite the numerous consumer complaints posted on NHTSA, on
  16
       Tesla’s online forum, communicated to Tesla through consumers seeking service
  17
       related to the Defect, and disclosed to Tesla through ODI’s investigation, Tesla has
  18
       no solution to this serious problem, and continues to omit the existence of the
  19
       Defect from its marketing.
  20
             79.    Defendant had knowledge that its misrepresentations and omissions
  21
       regarding the safety and performance of the Vehicles were misleading, yet it
  22
       continued to make the same misrepresentations and omissions regarding each
  23
       subsequent model year Vehicle to Plaintiffs and members of the proposed Classes,
  24
       despite the fact that Defendant knew that the Vehicles were defective.
  25
             80.    Defendant’s marketing practices are clearly meant to mislead
  26
       consumers as to the safety and performance of the Vehicles. As a direct and
  27

  28                            First Amended Class Action Complaint
                                                28
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 29 of 63 Page ID #:108




   1   proximate result of Defendant’s conduct, Plaintiffs and the proposed Classes have
   2   suffered, and continue to suffer, injury in fact, ascertainable loss, and lost money.
   3   Defendant, despite having knowledge that its representations and omissions are
   4   misleading to Plaintiffs and the proposed Classes, continues to market the Vehicles
   5   in a deceptive manner.
   6         81.    Plaintiffs and the proposed Classes are at risk of suffering further
   7   injury if the relief sought is not granted.
   8   California Contacts
   9         82.    Defendant is headquartered in California at 3500 Deer Creek Road,
  10   Palo Alto, California.
  11         83.    Defendant does substantial business in California, with a significant
  12   portion of its sales and leases made in California.
  13         84.    California hosts a significant portion of Defendant’s U.S. operations,
  14   including, inter alia, its sales and service offices, factory, and financial service
  15   offices.
  16         85.    In addition, the conduct that forms the basis for each and every Class
  17   member’s claims against Defendant emanated from its headquarters in California,
  18   and is consistent with directives of its personnel in California.
  19         86.    Defendant’s marketing personnel are located at its California
  20   headquarters, and the marketing schemes, as well as the Owner’s Manuals
  21   describing the safety and performance of the Vehicles (which omitted to describe
  22   the Defect), and website representations, were made and implemented from
  23   Defendant’s California headquarters.
  24         87.    Defendant’s California personnel implemented its deceptive
  25   marketing scheme and other materials and have refused to repair the Defect in
  26   Plaintiff’s and the proposed Class members’ Vehicles.
  27

  28                             First Amended Class Action Complaint
                                                 29
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 30 of 63 Page ID #:109




   1         88.    Defendant has significant contacts with the State of California, and the
   2   conduct at issue herein emanated from California.
   3         89.    As a result of Defendant’s conduct, Plaintiffs and members of the
   4   proposed Classes have suffered injury in fact and have otherwise suffered damages,
   5   and have been harmed and will continue to be harmed in the future, unless
   6   Defendant is held accountable through this litigation.
   7         90.    Plaintiffs seek injunctive relief, actual damages, disgorgement of
   8   profits, statutory damages, attorneys’ fees, costs, and all other relief available to the
   9   Classes, as defined herein.
  10       TOLLING OF THE STATUTE OF LIMITATIONS AND ESTOPPEL
  11         91.    Any applicable statute of limitations has been tolled by Defendant’s
  12   knowing and active concealment of the Defect and misrepresentations and
  13   omissions alleged herein. Through no fault or lack of diligence, Plaintiffs and
  14   members of the Classes were deceived regarding the Vehicles and could not
  15   reasonably discover the Defect or Defendant’s deception with respect to the Defect.
  16   Defendant continues to deny the existence and extent of the Defect, even when
  17   questioned by Plaintiffs and members of the Classes.
  18         92.    Plaintiffs and members of the Classes did not discover and did not
  19   know of any facts that would have caused a reasonable person to suspect that
  20   Defendant was concealing a defect and/or the Vehicles contained the Defect and
  21   the corresponding safety risk. As alleged herein, the existence of the Defect was
  22   material to Plaintiffs and members of the Classes at all relevant times. Within the
  23   time period of any applicable statutes of limitations, Plaintiffs and members of the
  24   Classes could not have discovered, through the exercise of reasonable diligence,
  25   the existence of the Defect or that Defendant was concealing the Defect.
  26         93.    At all times, Defendant was and is under a continuous duty to disclose
  27   to Plaintiffs and members of the Classes the true standard, quality and grade of the
  28                            First Amended Class Action Complaint
                                                30
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 31 of 63 Page ID #:110




   1   Vehicles and to disclose the Defect and corresponding safety risk due to their
   2   exclusive and superior knowledge of the existence and extent of the Defect in the
   3   Vehicles.
   4         94.    Defendant knowingly, actively and affirmatively concealed the facts
   5   alleged herein. Plaintiffs and members of the Classes reasonably relied on
   6   Defendant’s knowing, active, and affirmative concealment.
   7         95.    For these reasons, all applicable statutes of limitation have been tolled
   8   based on the discovery rule and Defendant’s fraudulent concealment, and
   9   Defendant is estopped from relying on any statutes of limitations in defense of this
  10   action.
  11                          CLASS ACTION ALLEGATIONS
  12         96.    Plaintiffs brings this lawsuit, both on behalf of themselves and as a
  13   class action, on behalf of similarly-situated purchasers and lessees of the Vehicles
  14   pursuant to Federal Rule of Civil Procedure 23(b)(2) and (3) and seeks to represent
  15   the following Class, defined as:
  16
             Nationwide Class (represented by Plaintiffs)
  17
             All owners and lessees of Defendant’s model year 2014-2016 Model S
  18         and/or model year 2015-2016 Model X Vehicles purchased or leased in the
             United States.
  19

  20
             97.    In the alternative, Plaintiffs bring this action as a class action on
  21
       behalf of the following Sub-Classes for the purposes of Plaintiffs’ respective state
  22
       law claims, defined as:
  23
             California Sub-Class (represented by Faragalla)
  24
             All owners and lessees of Defendant’s model year 2014-2016 Model S
  25         and/or model year 2015-2016 Model X Vehicles purchased or leased in
             California.
  26

  27

  28                             First Amended Class Action Complaint
                                                 31
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 32 of 63 Page ID #:111




             Florida Sub-Class (represented by Urban)
   1
             All owners and lessees of Defendant’s model year 2014-2016 Model S
   2         and/or model year 2015-2016 Model X Vehicles purchased or leased in
             Florida.
   3

   4         Pennsylvania Sub-Class (represented by Patel)
             All owners and lessees of Defendant’s model year 2014-2016 Model S
   5
             and/or model year 2015-2016 Model X Vehicles purchased or leased in
   6         Pennsylvania.
   7
             Texas Sub-Class (represented by Cravens)
   8         All owners and lessees of Defendant’s model year 2014-2016 Model S
             and/or model year 2015-2016 Model X Vehicles purchased or leased in
   9
             Texas.
  10
             Excluded from the Nationwide Class and the California, Florida,
  11
       Pennsylvania, and Texas Sub-Classes (collectively and defined herein, the “Class”
  12
       or “Classes”) are Defendant, as well as Defendant’s affiliates, employees, officers
  13
       and directors, and the Judge to whom this case is assigned. Plaintiffs reserve the
  14
       right to amend the definition of the Classes if discovery and/or further investigation
  15
       reveal that the Classes should be expanded or otherwise modified.
  16
             98.    Numerosity/Impracticability of Joinder: There are so many
  17
       members of the Classes that joinder of all members is impracticable. Tesla
  18
       delivered over 30,000 Model S Vehicles in 2014,19 over 50,000 Model S Vehicles
  19
       in 2015,20 and over 76,000 Model S Vehicles in 2016.21 Additionally, Tesla
  20

  21

  22   19
          See https://forums.tesla.com/forum/forums/how-many-cars-sold-2014-and-2015
  23   (last visited Apr. 30, 2020).
       20
          Yoni Heisler, Tesla Sold More Than 50,000 Model S Sedans in 2015, a New
  24   Annual Record, BGR (Jan. 3, 2016), accessible at https://bgr.com/2016/01/03/tesla-
  25   model-s-sales-2015/ (last visited Apr. 30, 2020).
       21
          Andrew J. Hawkins, Tesla Delivered Over 76,000 Vehicles in 2016, Falling
  26   Slightly Short of Goal, The Verge (Jan. 20, 2017), accessible at
  27   https://www.theverge.com/2017/1/3/14159292/tesla-q4-2016-delivery-production-
       model-s-x (last visited Apr. 30, 2020).
  28                            First Amended Class Action Complaint
                                                32
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 33 of 63 Page ID #:112




   1   delivered over 18,000 Model X Vehicles in 2015 and 2016.22 Accordingly,
   2   Plaintiff estimates that there are thousands of members in the Class who are readily
   3   identifiable from information and records in Defendant’s possession, custody, or
   4   control. The disposition of these claims will provide substantial benefits to the
   5   members of the Classes.
   6         99.    Commonality and Predominance: There is a well-defined
   7   community of interest and common questions of law and fact that predominate
   8   over any question affecting only individual members of the Classes. These
   9   common legal and factual questions, which do not vary from members of the
  10   Classes, and which may be determined without reference to the individual
  11   circumstances of any members of the Classes, include, but are not limited, to the
  12   following:
  13         a)     whether the Vehicles suffer from one or more Defect;
  14         b)     whether the Defect causes the MCU to malfunction, disabling many of
                    the Vehicles’ essential features, including safety features;
  15
             c)     whether the Vehicles have suffered a diminution of value as a result of
  16                their defective components;
  17         d)     whether Defendant’s marketing and promotion of the Vehicles was
                    false and misleading;
  18
             e)     whether Defendant concealed facts from Plaintiffs and members of the
  19                Classes about the performance and safety of the Vehicles and about
                    the Defect;
  20
             f)     whether Defendant knew, or should have known, that its
  21                representations were false, or that the representations omitted material
                    information;
  22
             g)     whether Defendant had a duty to disclose the Defect to Plaintiffs and
  23                members of the Classes;
  24         h)     whether Defendant’s conduct was a violation of the CLRA;
  25         i)     whether Defendant’s conduct was a violation of the UCL;
  26
       22
  27     Tesla Model X U.S. Sales Figures, CarSalesBase, accessible at
       https://carsalesbase.com/us-tesla-model-x/ (last visited Apr. 30, 2020).
  28                             First Amended Class Action Complaint
                                                 33
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 34 of 63 Page ID #:113



             j)     whether Defendant’s conduct was a breach of express warranty under
   1                California law;
   2         k)     whether Defendant’s conduct was a breach of implied warranty of
                    merchantability under California law;
   3
             l)     whether Defendant’s conduct was a violation of the FDTPA;
   4
             m)     whether Defendant’s conduct was a breach of express warranty under
   5                Florida law;
   6         n)     whether Defendant’s conduct was a breach of implied warranty of
                    merchantability under Florida law;
   7
             o)     whether Defendant’s conduct was a violation of the Pennsylvania
   8                UTPCPL;
   9         p)     whether Defendant’s conduct was a breach of express warranty under
                    Pennsylvania law;
  10
             q)     whether Defendant’s conduct was a breach of implied warranty of
  11                merchantability under Pennsylvania law;
  12         r)     whether Defendant’s conduct was a breach of express warranty under
                    Texas law;
  13
             s)     whether Defendant’s conduct was a breach of implied warranty of
  14                merchantability under Texas law;
  15         t)     whether Defendant’s conduct as alleged herein violates public policy;
                    and
  16
             u)     whether Plaintiffs and the members of the Classes are entitled to
  17                damages, restitution, equitable relief, and/or other damages and other
                    relief, and, if so, the amount and nature of such relief.
  18

  19         100. Typicality and Adequacy: Plaintiff’s claims are typical of the claims
  20   of the proposed Classes, and Plaintiffs will fairly and adequately represent and
  21   protect the interests of the proposed Classes. Plaintiffs do not have any interests
  22   antagonistic to those of their respective Classes. Plaintiffs’ counsel are
  23   experienced in the prosecution of this type of litigation. The questions of law and
  24   fact common to the members of the Classes, some of which are set forth above,
  25   predominate over any questions affecting only individual members of the Classes.
  26         101. Superiority: A class action is superior to all other available methods
  27   for the fair and efficient adjudication of this controversy. The expense and burden
  28                            First Amended Class Action Complaint
                                                34
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 35 of 63 Page ID #:114




   1   of individual litigation would make it impracticable or impossible for members of
   2   the Classes to prosecute their claims individually. The litigation and trial of the
   3   Class-wide claims are manageable.
   4         102. Unless the Classes are certified, Defendant will improperly retain
   5   monies that it received from Plaintiffs and members of the Classes as a result of its
   6   conduct. Unless Defendant is required to change its unfair and deceptive practices,
   7   it will continue to commit the violations, and the members of the Classes and the
   8   general public will continue to be misled.
   9         103. Defendant has acted and refused to act on grounds generally
  10   applicable to the Classes, making appropriate final injunctive relief with respect to
  11   the Classes as a whole.
  12                                     COUNT I
                        Violation of Consumers Legal Remedies Act
  13                       California Civil Code §§ 1750, et seq.
         (On Behalf of the Nationwide Class and, In the Alternative, the California
  14                                    Sub-Class)
  15         104. Plaintiffs incorporate by reference each and every preceding
  16   paragraph as though fully set forth herein.
  17         105. This cause of action is brought under the CLRA. Plaintiffs, members
  18   of the Nationwide Class, and members of the California Sub-Class are consumers
  19   as defined by California Civil Code § 1761(d), and the Vehicles constitute goods
  20   within the meaning of the CLRA.
  21         106. Defendant has violated, and continues to violate, the CLRA by
  22   engaging in the following deceptive practices proscribed by California Civil Code
  23   § 1770(a) in connection with transactions intended to result in, and that did result
  24   in, the sale and/or lease of the Vehicles to Faragalla, members of the Nationwide
  25   Class, and members of the California Sub-Class in violation of, inter alia, the
  26   following provisions:
  27                a)     Representing that the goods have characteristics, uses, or
  28                             First Amended Class Action Complaint
                                                 35
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 36 of 63 Page ID #:115




   1         benefits which they do not have (Cal. Civ. Code § 1770(a)(5));
   2                b)     Representing that the goods are of a particular standard, quality,
   3         or grade if they are of another (Cal. Civ. Code § 1770(a)(7));
   4                c)     Representing that a transaction involves rights, remedies, or
   5         obligations that it does not have or involve (Cal. Civ. Code § 1770(a)(14));
   6         and
   7                d)     Representing that the goods have been supplied in accordance
   8         with a previous representation when they have not (Cal. Civ. Code
   9         § 1770(a)(16)).
  10         107. Plaintiffs, members of the Nationwide Class, and members of the
  11   California Sub-Class, in purchasing and using the Vehicles, did reasonably act in
  12   response to Defendant’s above representations or would have considered the
  13   omitted facts set forth herein as material to their purchasing/leasing decision.
  14   Plaintiffs, members of the Nationwide Class, and members of the California Sub-
  15   Class have suffered damages by the wrongful acts and practices of Defendant that
  16   are in violation of California Civil Code § 1781.
  17         108. The representations and omissions regarding the Vehicles were
  18   material to Plaintiffs, members of the Nationwide Class, and members of the
  19   California Sub-Class. Defendant intended that Plaintiffs, members of the
  20   Nationwide Class, and members of the California Sub-Class would rely on these
  21   representations and omissions, and they did, in fact, rely on these representations
  22   and omissions.
  23         109. In accordance with California Civil Code § 1780(a), Plaintiffs,
  24   members of the Nationwide Class, and members of the California Sub-Class seek
  25   injunctive relief for Defendant’s violations of the CLRA.
  26         110. In accordance with California Civil Code §§ 1782(a) and (d), Plaintiff
  27   Faragalla has provided Defendant with the appropriate notice and demand, but
  28                            First Amended Class Action Complaint
                                                36
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 37 of 63 Page ID #:116




   1   Defendant has denied the existence of a defect and has refused to provide any
   2   class-wide relief to members of the Nationwide Class and members of the
   3   California Sub-Class.
   4         111. Plaintiffs seeks for themselves, members of the Nationwide Class, and
   5   members of the California Sub-Class, compensatory and punitive damages under
   6   the CLRA, and also to recover attorneys’ fees and costs pursuant to California
   7   Civil Code §§ 1780 and 1781.
   8                                   COUNT II
           Unlawful, Unfair, and Fraudulent Business Practices in Violation of
   9            California Business and Professions Code §§ 17200, et seq.
         (On Behalf of the Nationwide Class and, In the Alternative, the California
  10                                   Sub-Class)
  11         112. Plaintiffs incorporate by reference each and every preceding
  12   paragraph as though fully set forth herein.
  13         113. The UCL defines unfair competition to include any “unfair,”
  14   “unlawful,” or “fraudulent” business act or practice.
  15         114. Defendant has violated, and continues to violate, the UCL by
  16   misrepresenting the Vehicles as having superior performance and safety features
  17   and by omitting the fact that the Vehicles contain a Defect, whereby the MCU goes
  18   blank and malfunctions, disabling various essential features of the Vehicles,
  19   including safety features, and by failing to inform purchasers and lessees how to
  20   respond when the Defect manifests.
  21         115. By engaging in the above-described acts and practices, Defendant has
  22   committed an unfair business practice within the meaning of the UCL.
  23   Consumers/Class members have suffered substantial injury they could not
  24   reasonably have avoided other than by not purchasing the Vehicles.
  25         116. Defendant’s acts and practices have deceived and/or are likely to
  26   deceive Nationwide Class members, California Sub-Class members and the public
  27   and, thus, constitute a fraudulent business practice. Defendant uniformly marketed
  28                           First Amended Class Action Complaint
                                               37
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 38 of 63 Page ID #:117




   1   the Vehicles as delivering superior performance and safety features, when, in fact,
   2   they do not, because the Vehicles contain a Defect that causes the MCU to
   3   malfunction, disabling various essential features of the Vehicles, including safety
   4   features, which Defendant knew, or should have known.
   5         117. As discussed above, Plaintiffs, members of the Nationwide Class, and
   6   members of the California Sub-Class purchased and/or leased the Vehicles directly
   7   from Defendant. Plaintiffs, members of the Nationwide Class, and members of the
   8   California Sub-Class were injured in fact and lost money as a result of such acts of
   9   unfair competition.
  10         118. The injuries suffered by Plaintiffs, members of the Nationwide Class,
  11   and members of the California Sub-Class are greatly outweighed by any potential
  12   countervailing benefit to consumers or to competition. The injuries suffered by
  13   Plaintiffs, members of the Nationwide Class, and members of the California Sub-
  14   Class should have or could have been reasonably avoided.
  15         119. Defendant received the funds paid by Plaintiffs, members of the
  16   Nationwide Class, and members of the California Sub-Class and profited by
  17   misrepresenting the properties of the Vehicles that it otherwise would not have
  18   sold. Defendant’s revenues attributable thereto are, thus, directly traceable to the
  19   substantial amount of money paid out by Plaintiffs, members of the Nationwide
  20   Class, and members of the California Sub-Class.
  21         120. Unless Defendant is enjoined from continuing to engage in the
  22   unlawful, unfair, and fraudulent business acts and practices as described herein,
  23   which conduct is ongoing, Plaintiffs, members of the Nationwide Class, and
  24   members of the California Sub-Class will continue to be injured by Defendant’s
  25   conduct.
  26         121. Defendant, through its acts of unfair competition, has acquired money
  27   from the Nationwide Class members and California Sub-Class members.
  28                            First Amended Class Action Complaint
                                                38
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 39 of 63 Page ID #:118




   1   Plaintiffs, members of the Nationwide Class, and members of the California Sub-
   2   Class request this Court to enjoin Defendant from continuing to violate the UCL.
   3         122. The unlawful, unfair, and fraudulent conduct described herein is
   4   ongoing and continues to this date. Plaintiffs, members of the Nationwide Class,
   5   and members of the California Sub-Class, therefore, are entitled to relief described
   6   below as appropriate for this cause of action.
   7                                   COUNT III
                   Breach of Express Warranty Under California Law
   8     (On Behalf of the Nationwide Class and, In the Alternative, the California
                                       Sub-Class)
   9
             123. Plaintiffs incorporate by reference each and every preceding
  10
       paragraph as though fully set forth herein.
  11
             124. As an express warrantor, manufacturer, and merchant, Defendant had
  12
       certain obligations pursuant to its Warranty to repair and replace defects. Cal. Com.
  13
       Code § 2313.
  14
             125. Defendant expressly warranted the touchscreen MCU under its New
  15
       Vehicle Limited Warranty and Parts, Body & Paint Repair Warranty, promising to
  16
       repair or replace components that fail to function properly during normal use, for 4
  17
       years or 50,000 miles.
  18
             126. However, Defendant sells the Vehicles knowing that the Defect causes
  19
       serious safety issues and causes numerous essential features to fail when the
  20
       Vehicles’ MCUs malfunction, so that Plaintiffs, the Nationwide Class members,
  21
       and the California Sub-Class members are deprived of warranted features of the
  22
       Vehicles.
  23
             127. The Defect at issue in this litigation was present at the time of sale
  24
       and/or lease to Plaintiffs, members of the Nationwide Class, and members of the
  25
       California Sub-Class.
  26
             128. Defendant breached (and continues to breach) its warranties because it
  27
       wrongfully, uniformly, and repeatedly refuses to repair the Defect, forcing
  28                            First Amended Class Action Complaint
                                                39
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 40 of 63 Page ID #:119




   1   Plaintiffs, members of the Nationwide Class, and members of the California Sub-
   2   Class to either (a) drive their Vehicles at the risk of the MCUs malfunctioning,
   3   shutting down numerous essential features of the Vehicles, including safety
   4   features, putting Plaintiffs, members of the Nationwide Class, and members of the
   5   California Sub-Class at great risk of an accident, or (b) not drive their Vehicles at
   6   all in order to avoid such a risk.
   7         129. Plaintiffs, members of the Nationwide Class, and members of the
   8   California Sub-Class have used their Vehicles in a manner consistent with the
   9   Vehicles’ intended use, and have performed each and every duty required under the
  10   terms of the Warranty, including presentment, except as may have been excused or
  11   prevented by the conduct of Defendant or by operation of law in light of
  12   Defendant’s unconscionable conduct described throughout this Complaint.
  13         130. Defendant received timely notice regarding the problems at issue in
  14   this litigation and, notwithstanding such notice, has failed and refused to offer an
  15   effective remedy.
  16         131. In addition, upon information and belief, Defendant received
  17   numerous complaints, notices of the need for repair and resulting safety issues, and
  18   requests for Warranty repairs and coverage relating to the Defect from other
  19   members of the Classes, defined herein.
  20         132. In its capacity as a supplier and warrantor, and by the conduct
  21   described herein, any attempt by Defendant to disclaim or otherwise limit its
  22   express warranties in a manner that would exclude or limit coverage for the Defect
  23   that was present at the time of sale and/or lease, which Defendant knew about prior
  24   to offering the Vehicles for sale and/or lease, and which Defendant did not disclose
  25   and did not remedy prior to (or after) sale and/or lease, is unconscionable, and
  26   Defendant should be estopped from pursuing such defenses.
  27

  28                             First Amended Class Action Complaint
                                                 40
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 41 of 63 Page ID #:120




   1          133. Further, any such effort by Defendant to disclaim or otherwise limit
   2   liability for the Defect is null and void because Defendant has wrongfully,
   3   uniformly, and repeatedly refused and/or failed to properly repair or replace the
   4   MCU.
   5          134. As such, Defendant should be estopped from disclaiming liability for
   6   its actions.
   7          135. Accordingly, Plaintiffs, members of the Nationwide Class, and
   8   members of the California Sub-Class have suffered damages caused by
   9   Defendant’s breach of the Warranty and are entitled to recover damages as set forth
  10   herein.
  11                                   COUNT IV
         Breach of the Implied Warranty of Merchantability Under California Law
  12     (On Behalf of the Nationwide Class and, In the Alternative, the California
                                       Sub-Class)
  13
              136. Plaintiffs incorporate by reference each and every preceding
  14
       paragraph as though fully set forth herein.
  15
              137. By operation of law, Tesla, as a manufacturer of the Vehicles and as
  16
       offeror of its Warranty, impliedly warranted to Plaintiffs and Class members that
  17
       the Vehicles they purchased were of merchantable quality and fit for their ordinary
  18
       and intended use due to the defective MCU, as described herein.
  19
              138. Consumers purchased and/or leased their Vehicles directly from
  20
       Tesla, and are, therefore, the intended beneficiaries of Tesla’s Warranty. Plaintiffs
  21
       and Class members were intended to be the ultimate users of the Vehicles, and
  22
       Tesla’s express Warranty was designed for and intended to benefit end-user
  23
       purchasers.
  24
              139. Tesla breached the implied warranty of merchantability in connection
  25
       with its sale and/or lease and distribution of the Vehicles. At the point of sale
  26
       and/or lease, the Vehicles contained a latent Defect which rendered the Vehicles
  27
       defective and unfit for their ordinary and intended purposes.
  28                            First Amended Class Action Complaint
                                                41
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 42 of 63 Page ID #:121




   1         140. Had Plaintiffs and Class members known that the Vehicles were
   2   defective, they would not have purchased them or would not have purchased them
   3   at the price they paid.
   4         141. Plaintiffs and Class members furnished Tesla an opportunity to cure
   5   its breach of warranty and complied with all obligations under the implied warranty
   6   of merchantability. Despite knowing the Vehicles were defective prior to or
   7   concurrent with its sale and/or lease, Tesla has refused to provide Plaintiffs and
   8   Class members with appropriate and effective warranty relief. As a result,
   9   Plaintiffs and Class members are left without the functional Vehicles they
  10   reasonably expected when making their purchasing and/or leasing decisions.
  11         142. As a direct and proximate result of Tesla’s breach of the implied
  12   warranty of merchantability, Plaintiffs and Class members have sustained damages
  13   in an amount to be determined at trial.
  14
                                           COUNT V
  15         Violation of the Florida Deceptive and Unfair Trade Practices Act,
       Fla. Stat. §§ 501.201, et seq.(In the Alternative, On Behalf of the Florida Sub-
  16
                                             Class)
  17
             143. Plaintiffs incorporate by reference each and every preceding
  18
       paragraph as though fully set forth herein.
  19
             144. Plaintiff Urban brings this claim on behalf of himself and the Florida
  20
       Sub-Class.
  21
             145. FDUTPA prohibits “[u]nfair methods of competition, unconscionable
  22
       acts or practices, and unfair or deceptive acts or practices in the conduct of any
  23
       trade or commerce.” Fla. Stat. § 501.204(1). Defendant engaged in unfair and
  24
       deceptive practices that violated the FDUTPA, as described above.
  25
             146. Defendant engaged in “trade or commerce” in Florida within the
  26
       meaning of the FDUTPA. See Fla. Stat. § 501.203(8).
  27

  28                             First Amended Class Action Complaint
                                                 42
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 43 of 63 Page ID #:122




   1         147. In the course of its business, Defendant failed to disclose and actively
   2   concealed the Defect contained in the Vehicles and the corresponding dangers and
   3   risks posed by the Vehicles, as described above, and otherwise engaged in
   4   activities with a tendency or capacity to deceive.
   5         148. In violation of the FDUTPA, Defendant employed unfair and
   6   deceptive acts or practices, fraud, false pretense, misrepresentation, or
   7   concealment, suppression or omission of a material fact with intent that others rely
   8   upon such concealment, suppression or omission, in connection with the sale
   9   and/or lease of Vehicles. Defendant knowingly concealed, suppressed, and omitted
  10   material facts regarding the Defect and associated safety hazard and misrepresented
  11   the standard, quality, or grade of the Vehicles, which directly caused harm to
  12   Urban and the Florida Sub-Class.
  13         149. Defendant actively suppressed the fact that the Vehicles contain a
  14   Defect and presents a safety hazard because of materials, workmanship, and/or
  15   manufacturing defects. Further, Defendant employed unfair and deceptive trade
  16   practices by denying repairs or replacement of the Defect within a reasonable time
  17   in violation of the FDUTPA. Defendant also breached their warranties as alleged
  18   above, in violation of the FDUTPA.
  19         150. As alleged above, Defendant has known of the Defect contained in the
  20   Vehicles for years. Prior to selling and leasing the Vehicles, Defendant knew or
  21   should have known the Vehicles contained the Defect due to pre-production
  22   testing. Defendant also should have known of the Defect from the early complaints
  23   and service requests it received from Class members, from repairs and/or
  24   replacements of the MCU, and from other internal sources. Defendant,
  25   nevertheless, failed to disclose and actively concealed the dangers and risks posed
  26   by the Vehicles and the Defect.
  27

  28                            First Amended Class Action Complaint
                                                43
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 44 of 63 Page ID #:123




   1         151. By failing to disclose and by actively concealing the Defect in the
   2   Vehicles, by marketing them as safe, reliable, and of high quality, and by
   3   presenting themselves as a reputable manufacturer or distributor for a reputable
   4   manufacture that values safety, Defendant engaged in unfair or deceptive business
   5   practices in violation of the FDUTPA. Defendant deliberately withheld the
   6   information about the propensity of the Defect to cause the MCU to go blank,
   7   freeze and/or crash, disabling several features of the Vehicles. Further, Defendant
   8   knew, or should have known, that such malfunction could cause the Vehicles to
   9   become involved in collisions or other accidents, putting vehicle operators,
  10   passengers and other motorists at risk for injury. Defendant deliberately concealed
  11   and failed to disclose this material information to ensure that consumers would
  12   purchase the Vehicles and spend money on useless remedies and repairs.
  13         152. Defendant’s unfair and deceptive trade practices were likely intended
  14   to deceive a reasonable consumer. Urban and members of the Florida Sub-Class
  15   had no reasonable way to know that the Vehicles contained the Defect, which were
  16   defective in materials, workmanship and/or manufacture, and posed a serious and
  17   significant safety risk. Defendant possessed superior knowledge as to the quality
  18   and characteristics of the Vehicles, including the Defect within their Vehicles and
  19   its associated safety risks, and any reasonable consumer would have relied on
  20   Defendants’ misrepresentations and omissions, as Urban and members of the
  21   Florida Sub-Class did.
  22         153. Defendant intentionally and knowingly misrepresented material facts
  23   and omitted material facts regarding the Vehicles and the Defect present in
  24   Vehicles with an intent to mislead Urban and the Florida Sub-Class.
  25         154. Defendant knew or should have known that its conduct violated the
  26   FDUTPA.
  27

  28                            First Amended Class Action Complaint
                                                44
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 45 of 63 Page ID #:124




   1         155. Defendant made material statements and/or omissions about the safety
   2   and reliability of the Vehicles and/or the Defect installed in them that were either
   3   false or misleading. Defendant’s misrepresentations, omissions, statements, and
   4   commentary have included selling and marketing Vehicles as safe and reliable,
   5   despite its knowledge of the Defect and its corresponding safety hazards.
   6         156. To protect its profits, avoid remediation costs and public relation
   7   problems, and increase its profits by having consumers pay for component parts
   8   and expensive repairs to remedy the Defect, Defendant concealed the defective
   9   nature and safety risk posed by the Vehicles and existing Defect at the time of sale
  10   or lease. Defendant allowed unsuspecting new and used car purchasers and lessees
  11   to continue to buy or lease the Vehicles and continue to drive them, despite the
  12   safety risk they pose.
  13         157. Defendant owed Urban and the Florida Sub-Class a duty to disclose
  14   the true safety and reliability of the Vehicles and the existence of the Defect
  15   because Defendant: possessed exclusive knowledge of the Defect and its
  16   associated safety hazard; intentionally concealed the foregoing from Urban and the
  17   Florida Sub-Class; and/or made incomplete representations about the safety and
  18   reliability of the foregoing generally, while purposefully withholding material facts
  19   from Urban and the Florida Sub-Class that contradicted these representations, inter
  20   alia, that a Defect existing at the time of sale or lease causes the MCU to go blank,
  21   and freeze and/or crash, disabling several features of the Vehicles.
  22         158. Because Defendant fraudulently concealed the Defect in the Vehicles,
  23   and now that the Defect has been disclosed, the value of the Vehicles has greatly
  24   diminished, and they are now worth significantly less than they otherwise would
  25   be. Further, Urban and the Florida Sub-Class were deprived of the benefit of the
  26   bargain they reached at the time of purchase or lease.
  27

  28                            First Amended Class Action Complaint
                                                45
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 46 of 63 Page ID #:125




   1         159. Defendant’s failure to disclose and active concealment of the Defect
   2   in the Vehicles were material to Urban and the Florida Sub-Class. A vehicle made
   3   by an honest and reputable manufacturer of safe vehicles is worth more than an
   4   otherwise comparable vehicle made by a dishonest and disreputable manufacturer
   5   of unsafe vehicles that conceals defects rather than promptly reports on and
   6   remedies them.
   7         160. Urban and the Florida Sub-Class suffered ascertainable losses caused
   8   by Defendant’s misrepresentations and its failure to disclose material information.
   9   Had Urban and the Florida Sub-Class members been aware of the Defect that
  10   existed in the Vehicles and Tesla’s complete disregard for the safety of its
  11   consumers, Urban and the Florida Sub-Class either would not have paid as much
  12   for their Vehicles or would not have purchased or leased them at all. Urban and
  13   the Florida Sub-Class did not receive the benefit of their bargain as a result of
  14   Defendant’s misconduct.
  15         161. Urban and the Florida Sub-Class risk loss of use of their vehicles as a
  16   result of Defendant’s acts and omissions in violation of the FDUTPA, and these
  17   violations present a continuing risk to Urban, the Florida Sub-Class, and the public
  18   in general. Defendant’s unlawful acts and practices complained of above affect the
  19   public interest.
  20         162. As a direct and proximate result of Defendant’s violations of the
  21   FDUTPA, Urban and the Florida Sub-Class have suffered injury-in-fact and/or
  22   actual damage.
  23         163. Urban and the Florida Sub-Class are entitled to recover their actual
  24   damages, under Fla. Stat. § 501.211(2), and attorney’s fees under Fla. Stat §
  25   501.2105(1).
  26

  27

  28                            First Amended Class Action Complaint
                                                46
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 47 of 63 Page ID #:126




   1            164. Urban and the Florida Sub-Class also seek an order enjoining
   2   Defendant’s unfair, unlawful, and deceptive practices, declaratory relief, attorney’s
   3   fees, and any other just and proper relief available under the FDUTPA.
   4
                                           COUNT VI
   5
                         Breach of Express Warranty Under Florida Law
   6                 (In the Alternative, On Behalf of the Florida Sub-Class)
   7            165. Plaintiffs incorporate by reference each and every preceding
   8   paragraph as though fully set forth herein.
   9            166. Urban brings this claim on behalf of himself and the Florida Sub-
  10   Class.
  11            167. Tesla provided all purchasers and lessees of the Vehicles with an
  12   express warranty described infra, which became a material part of the bargain.
  13   Accordingly, Tesla’s express warranty is an express warranty under Florida law.
  14   See Fla. Stat. §§ §§ 672.313 and 680.210.
  15            168. Under the Warranty, Tesla warrants that it will cover the repair or
  16   replacement necessary to correct defects in the materials or workmanship of any
  17   parts manufactured or supplied by Tesla that occur under normal use for a period of
  18   4 years or 50,000 miles, whichever comes first.
  19            169. Tesla breached the express warranties by selling and leasing Vehicles
  20   requiring repair or replacement within the warranty period, and refusing to honor
  21   the express warranty by repairing or replacing, free of charge, the defective
  22   components which cause the Defect. In addition, when Tesla did perform repairs,
  23   it nevertheless breached the express warranty by failing to completely repair the
  24   Defect, such that the MCUs in the Vehicles are still subject to going blank, freezing
  25   and/or crashing, disabling several features of the Vehicles.
  26            170. Urban and members of the Florida Sub-Class have had sufficient
  27   direct dealings with Tesla to establish privity of contract between Tesla, on one
  28                             First Amended Class Action Complaint
                                                 47
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 48 of 63 Page ID #:127




   1   hand, and Urban and each of the other Class members on the other hand. Urban
   2   and each of the other Florida Sub-Class members are intended to be the ultimate
   3   consumers of the Vehicles and the warranty agreements were designed for and
   4   intended to benefit the consumer.
   5         171. Urban and members of the Florida Sub-Class were not required to
   6   notify Tesla of the breach because affording Tesla a reasonable opportunity to cure
   7   its breach of written warranty would have been futile. Tesla was also on notice of
   8   the Defect from its own testing, from early complaints and service requests it
   9   received from Class members, from repairs and/or replacements of MCU, and from
  10   other internal sources.
  11         172. Urban also provided notice of express warranties when he took his
  12   Vehicle to a Tesla service center in Orlando, Florida. Despite this notice, Tesla
  13   failed to cure the breach of express warranties within an adequate time.
  14         173. As a direct and proximate cause of Tesla’s breach of express
  15   warranties, Urban and the members of the Florida Sub-Class have suffered, and
  16   continue to suffer, damages, including economic damages at the point of sale or
  17   lease. Additionally, Urban and the Florida Sub-Class members have incurred or
  18   will incur economic damages at the point of repair in the form of the cost of repair.
  19         174. Urban and the members of the Florida Sub-Class seek full
  20   compensatory damages allowable by law, attorney’s fees, costs, punitive damages,
  21   restitution, the repair or replacement of all Vehicles, the refund of money paid to
  22   own or lease, and appropriate equitable relief including injunctive relief, a
  23   declaratory judgment, and a court order enjoining Tesla’s wrongful acts and
  24   practices, and any other relief to which Urban and the Florida Sub-Class members
  25   may be entitled.
  26

  27

  28                             First Amended Class Action Complaint
                                                 48
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 49 of 63 Page ID #:128




   1
                                       COUNT VII
   2        Breach of Implied Warranty of Merchantability Under Florida Law
                 (In the Alternative, On Behalf of the Florida Sub-Class)
   3
             175. Plaintiffs incorporate by reference each and every preceding
   4
       paragraph as though fully set forth herein.
   5
             176. Urban brings this claim on behalf of himself and the members of the
   6
       Florida Sub-Class.
   7
             177. Tesla was at all relevant times the manufacturer, distributor,
   8
       warrantor, and/or seller of the Vehicles.
   9
             178. Tesla provided Urban and Florida Sub-Class members with an implied
  10
       warranty that the Vehicles and their components and parts are merchantable, pass
  11
       without objection in the trade, are fit for the ordinary purposes for which they were
  12
       sold, are adequately labeled, and conform to the promises and affirmations on the
  13
       label. However, the Vehicles are not merchantable because they are not fit for their
  14
       ordinary purpose of providing reasonably reliable and safe transportation because,
  15
       inter alia, the Vehicles suffer from an inherent Defect at the time of sale and
  16
       thereafter and are not fit for their particular purpose of providing safe and reliable
  17
       transportation. The Vehicles would not pass without objection in the trade because
  18
       the Defect causes the MCUs to go blank, freeze and/or crash, disabling several
  19
       features of the Vehicles.
  20
             179. Tesla impliedly warranted that the Vehicles were of merchantable
  21
       quality and fit for their intended use. This implied warranty included, among other
  22
       things: (i) a warranty that the Vehicles and their MCUs, which were manufactured,
  23
       supplied, distributed, and/or sold by Tesla, would provide safe and reliable
  24
       transportation; (ii) a warranty that the Vehicles and their MCUs would be fit for
  25
       their intended use; (iii) a warranty that the Vehicles and their MCUs would pass
  26
       without objection in the trade; (iv) a warranty that they Vehicles are adequately
  27

  28                               First Amended Class Action Complaint
                                                   49
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 50 of 63 Page ID #:129




   1   labeled; and (v) a warranty that the Vehicles would conform the promises and
   2   affirmations on their labels.
   3         180. Contrary to the applicable implied warranties, the Vehicles at the time
   4   of sale and thereafter were not fit for their ordinary and intended purpose of
   5   providing Urban and Florida Sub-Class members with reliable, durable, and safe
   6   transportation, would not pass without objection in the trade, were not adequately
   7   labeled, and did not conform to the promises and affirmation on their label.
   8   Instead, the Vehicles are defective, because the MCUs suffer from a Defect causing
   9   them to go blank, freeze and/or crash, disabling several features of the Vehicles.
  10         181. Urban and members of the Florida Sub-Class have had sufficient
  11   direct dealings with Tesla to establish privity of contract between Tesla, on one
  12   hand, and Urban and each of the other Class members on the other hand. Urban
  13   and each of the other Florida Sub-Class members are intended to be the ultimate
  14   consumers of the Vehicles and the warranty agreements were designed for and
  15   intended to benefit the consumer.
  16         182. The alleged Defect is inherent and was present in each Vehicle at the
  17   time of sale.
  18         183. Because of Tesla’s breach of the applicable implied warranties,
  19   owners and/or lessees of the Vehicles suffered an ascertainable loss of money,
  20   property, and/or value of their Vehicles. Additionally, because of the Defect,
  21   Urban and Florida Sub-Class members were harmed and suffered actual damages
  22   in that they did not receive the benefit of their bargain and have suffered a
  23   diminution in value of their Vehicles.
  24         184. Tesla’s actions, as complained of herein, breached the implied
  25   warranty that the Vehicles were of merchantable quality and fit for such use in
  26   violation of Fla. Stat. §§ 672.314 and 680.212.
  27

  28                            First Amended Class Action Complaint
                                                50
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 51 of 63 Page ID #:130




   1         185. As a direct and proximate result of Defendant’s breach of the implied
   2   warranty of merchantability, Urban and members of the Florida Sub-Class have
   3   been damaged in an amount to be proven at trial.
   4
                                         COUNT VIII
   5
            Violations of the Pennsylvania Unfair Trade Practices and Consumer
   6                                   Protection Law,
                                73 Pa. Stat. §§ 201-1 to 201-9.2
   7
                (In the Alternative, On Behalf of the Pennsylvania Sub-Class)
   8
             186. Plaintiffs re-allege and incorporate by reference all preceding
   9
       allegations as though fully set forth herein.
  10
             187. Patel brings this claim on behalf of himself and the members of the
  11
       Pennsylvania Sub-Class.
  12
             188. Patel, members of the Pennsylvania Sub-Class, and Defendant are
  13
       each a “person” as defined at 73 Pa. Stat. § 201-2(2).
  14
             189. Patel and Pennsylvania Sub-Class members purchased goods and
  15
       services in “trade” and “commerce” as defined at 73 Pa. Stat. § 201-2(3).
  16
             190. Patel and Pennsylvania Sub-Class members purchased goods and
  17
       services primarily for personal, family, and/or household purposes under 73 Pa.
  18
       Stat. § 201-9.2.
  19
             191. Defendant engaged in “unfair methods of competition” or “unfair or
  20
       deceptive acts or practices” as defined at 73 Pa. Stat. § 201-2(4) by engaging in the
  21
       following conduct:
  22
                 a. Representing that its goods and services had characteristics, uses,
  23
                    benefits, and qualities that they did not have (73 Pa. Stat. § 201-
  24
                    2(4)(v));
  25
                 b. Representing that its goods and services were of a particular standard
  26
                    or quality when they were of another quality (73 Pa. Stat. § 201-
  27
                    2(4)(vii));
  28                              First Amended Class Action Complaint
                                                  51
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 52 of 63 Page ID #:131




   1             c. Advertising its goods and services with intent not to sell them as
   2                advertised (73 Pa. Stat. § 201-2(4)(ix); and
   3             d. “Engaging in any other . . . deceptive conduct which creates a
   4                likelihood of confusion or of misunderstanding” (73 Pa. Stat. § 201-
   5                2(4)(xxi)).
   6         192. These unfair methods of competition and unfair or deceptive acts or
   7   practices are declared unlawful by 73 Pa. Stat. § 201-3.
   8         193. Defendant’s unfair or deceptive acts and practices include, but are not
   9   limited to: manufacturing, advertising, and selling and/or leasing Vehicles with an
  10   inherent Defect, causing the MCU to go blank, freeze and/or crash, disabling
  11   several features of the Vehicles; and failing to disclose this Defect to consumer at
  12   the time of sale or lease or at any time thereafter.
  13         194. Defendant’s representations and omissions were material because they
  14   were likely to deceive reasonable consumers about, inter alia, the quality and
  15   characteristics of the Vehicles.
  16         195. Defendant intended to mislead consumers and induce them to rely on
  17   its misrepresentations and omissions. As set forth herein, Patel and members of the
  18   Pennsylvania Sub-Class did rely on Defendant’s misrepresentations and omissions
  19   relating to the Vehicles.
  20         196. Patel and Pennsylvania Sub-Class members acted reasonably in
  21   relying on Defendant’s misrepresentations and omissions, the truth of which they
  22   could not have discovered with reasonable diligence.
  23         197. Had Defendant disclosed to consumers that its Vehicles contained the
  24   Defect, Patel and Pennsylvania Sub-Class members would not have purchased the
  25   Vehicles or would have paid less for them.
  26         198. Defendant acted intentionally, knowingly, and maliciously in violating
  27   the Pennsylvania UTPCPL, and recklessly disregarded consumers’ rights.
  28                               First Amended Class Action Complaint
                                                   52
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 53 of 63 Page ID #:132




   1         199. Tesla was on notice of the Defect from its own testing, from early
   2   complaints and service requests it received from Class members, from repairs
   3   and/or replacements of MCU, and from other internal sources. Patel also provided
   4   notice of the Defect when he took his Vehicle to a Tesla service center in Devon,
   5   Pennsylvania. Despite this notice, Tesla failed to cure the breach of express
   6   warranties within an adequate time.
   7         200. As a direct and proximate result of Defendant’s unfair methods of
   8   competition and unfair or deceptive acts or practices, Patel and Pennsylvania Sub-
   9   Class members have suffered and will continue to suffer damages, injury,
  10   ascertainable losses of money or property, and monetary and non-monetary
  11   damages as described above.
  12         201. Patel and Pennsylvania Sub-Class members seek all monetary and
  13   non-monetary relief allowed by law, including the following as expressly permitted
  14   under 73 Pa. Stat. § 201-9.2:
  15             a. “actual damages or [statutory damages of] one hundred dollars ($100),
  16                whichever is greater”;
  17             b. treble damages, defined as “three times the actual damages”;
  18             c. “reasonable attorney fees” and litigation costs; and
  19             d. “such additional relief as [the Court] deems necessary or proper.”
  20         202. Patel and Pennsylvania Sub-Class members also seek the injunctive
  21   relief as set forth above.
                                         COUNT IX
  22
                    Breach of Express Warranty Under Pennsylvania Law
  23            (In the Alternative, On Behalf of the Pennsylvania Sub-Class)
  24         203. Plaintiffs re-allege and incorporate by reference all preceding
  25   allegations as though fully set forth herein.
  26         204. Patel brings this claim on behalf of himself and the members of the
  27   Pennsylvania Sub-Class.
  28                                First Amended Class Action Complaint
                                                    53
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 54 of 63 Page ID #:133




   1         205. As an express warrantor, manufacturer, and merchant, Defendant has
   2   certain obligations under 13 Pa. C.S. § 2313 to ensure the Vehicles (and the MCUs
   3   therein) conform to their Warranty.
   4         206. When Patel and Pennsylvania Sub-Class members purchased or leased
   5   the Vehicles, Defendant warranted that it would repair or replace components of
   6   the Vehicle, including the MCU, free of charge if they were defective in material or
   7   workmanship.
   8         207. Patel and Pennsylvania Sub-Class members were aware of the
   9   Warranty at the time of sale or lease, because, inter alia, the terms of the Warranty
  10   are available on Defendant’s website, along with all of the literature and written
  11   materials related to Tesla’s Vehicles, including Owners Manuals.
  12         208. Indeed, the Warranty formed a basis of the bargain that was reached
  13   when Patel and Pennsylvania Sub-Class members purchased or leased their
  14   Vehicles.
  15         209. Defendant breached the Warranty – and continues to breach it –
  16   because it has failed to deliver non-defective Vehicles to Patel and Pennsylvania
  17   Sub-Class members despite, in many cases, attempts at repair. Indeed, Defendant
  18   failed to provide Patel and the Pennsylvania Sub-Class members with a
  19   conforming, non-defective Vehicle despite repair attempts.
  20         210. The Vehicles sold or leased to Patel and Pennsylvania Sub-Class
  21   Members are defective, as alleged in detail in this Complaint, and the Defect was
  22   present at the time of each transaction. Moreover, Defendant has failed to correct,
  23   repair, or eliminate the Defect.
  24         211. Patel has used his Vehicle in a manner consistent with its intended
  25   use; he did not misuse it, alter it, tamper with it, or subject it to excessive or
  26   unnecessary wear. Patel has taken no action, and no conditions or events have
  27   occurred, that would void the Warranty. Moreover, Patel has performed each and
  28                             First Amended Class Action Complaint
                                                 54
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 55 of 63 Page ID #:134




   1   every duty required under the terms of the Warranty, except as may have been
   2   excused or prevented by the conduct of Defendant or by operation of law.
   3         212. Defendant has received timely notice regarding the problems at issue
   4   in this litigation and, notwithstanding such notice, has failed and refused to offer an
   5   effective remedy. Affording Defendant further opportunity to cure its breach of
   6   warranty would be unnecessary and futile.
   7         213. Additionally, upon information and belief, Defendant otherwise has
   8   knowledge of the defect at issue in this litigation, as explained supra.
   9         214. In its capacity as a supplier and/or warrantor, and by the deceptive,
  10   unfair, and unconscionable conduct described herein, any attempt by Defendant to
  11   limit the Warranty in a manner that would exclude or limit coverage for the defects
  12   present in the MCUs as of the time of sale, which Defendant knew about prior to
  13   offering the Vehicles for sale, which Defendant concealed and did not disclose, and
  14   did not remedy prior to sale or afterward, is unconscionable, and any such effort to
  15   disclaim or otherwise limit liability for the defects at issue is null and void.
  16         215. Any attempt by Defendant to limit or exclude any form of damages or
  17   other remedies, including, without limitation, consequential and incidental
  18   damages, is unconscionable and therefore null and void due to Defendant’s
  19   deceptive, unfair, and unconscionable conduct.
  20         216. Patel and the Pennsylvania Sub-Class members have been injured by
  21   Defendant’s breach of warranty and seek to recover damages including, without
  22   limitation, restitution, consequential and incidental damages, attorney’s fees and
  23   costs, and any other relief this Court deems just and appropriate.
  24

  25

  26

  27

  28                             First Amended Class Action Complaint
                                                 55
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 56 of 63 Page ID #:135




                                         COUNT X
   1
         Breach of Implied Warranty of Merchantability Under Pennsylvania Law,
   2                                   Pa. C.S. § 2314
               (In the Alternative, On Behalf of the Pennsylvania Sub-Class)
   3
             217. Plaintiffs re-allege and incorporate by reference all preceding
   4
       allegations as though fully set forth herein.
   5
             218. Patel brings this claim on behalf of himself and the members of the
   6
       Pennsylvania Sub-Class.
   7
             219. A warranty that the Vehicles are in merchantable quality and
   8
       condition is implied under 13 Pa. C.S. § 2314.
   9
             220. Defendant is, and was at all relevant times, a merchant with respect to
  10
       the Vehicles.
  11
             221. Defendant did not disclaim the implied warranty of merchantability.
  12
             222. Defendant impliedly warranted that the Vehicles were of good and
  13
       merchantable condition and quality – fit for their ordinary intended use, namely,
  14
       driving without the MCUs going blank, freezing and/or crashing, disabling several
  15
       features of the Vehicles.
  16
             223. The MCUs were defective at the time they left the possession of
  17
       Defendant in the ways described in detail supra. Defendant knew of the defects at
  18
       the time these transactions occurred, as set forth in this Complaint. Thus, the
  19
       Vehicles, when sold and at all times thereafter, were not in merchantable condition
  20
       or quality and were not fit for their ordinary intended purposes.
  21
             224. Patel used his Vehicle in a manner consistent with its intended use; he
  22
       did not misuse it, alter it, tamper with it, or subject it to excessive or unnecessary
  23
       wear. Patel took no action, and no conditions or events occurred, that would void
  24
       the Warranty. Moreover, Patel has performed each and every duty required under
  25
       the terms of the Warranty, except as may have been excused or prevented by the
  26
       conduct of Defendant or by operation of law.
  27

  28                               First Amended Class Action Complaint
                                                   56
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 57 of 63 Page ID #:136




   1         225. Defendant has received timely notice regarding the problems at issue
   2   in this litigation and, notwithstanding such notice, has failed and refused to offer an
   3   effective remedy. Additionally, upon information and belief, Defendant otherwise
   4   has knowledge of the defect at issue in this litigation, as alleged in this Complaint.
   5         226. By virtue of the conduct described herein and throughout this
   6   Complaint – namely, its failure to deliver merchantable Vehicles to Patel and
   7   Pennsylvania Sub-Class members, Defendant breached the implied warranty of
   8   merchantability.
   9         227. Any attempt by Defendant to limit or exclude any form of damages or
  10   other remedies, including, without limitation, consequential and incidental
  11   damages, is unconscionable and therefore null and void due to Defendant’s
  12   deceptive, unfair, and unconscionable conduct.
  13         228. As a direct and proximate cause of Defendant’s breach of the implied
  14   warranty of merchantability, Patel and the Pennsylvania Sub-Class members have
  15   been damaged by receiving an inferior product from that which they were
  16   impliedly promised. Patel and the Pennsylvania Sub-Class, therefore, seek to
  17   recover damages including, without limitation, restitution, consequential and
  18   incidental damages, attorney’s fees and costs, and any other relief the Court deems
  19   just and appropriate.
                                          COUNT XI
  20
                        Breach of Express Warranty Under Texas Law
  21                (In the Alternative, On Behalf of the Texas Sub-Class)
  22         229. Plaintiffs re-allege and incorporate by reference all preceding
  23   allegations as though fully set forth herein.
  24         230. Plaintiff Cravens brings this claim on behalf of himself and the Texas
  25   Sub-Class.
  26

  27

  28                            First Amended Class Action Complaint
                                                57
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 58 of 63 Page ID #:137




   1         231. As an express warrantor, manufacturer, and merchant, Tesla had
   2   certain obligations pursuant to its Warranty to repair and replace defects. Tex. Bus.
   3   & Com. Code § 2.313.
   4         232. Tesla expressly warranted the MCU, under the New Vehicle Limited
   5   Warranty, which includes a Basic Vehicle Limited Warranty and the Parts, Body &
   6   Paint Repair Limited Warranty, which specifically covers the touchscreen and
   7   microcontroller, promising to repair or replace components that fail to function
   8   properly during normal use for a period of 4 years or 50,000 miles, whichever
   9   comes first.
  10         233. However, Defendant sells and/or leases the Vehicles knowing that the
  11   Defect causes serious safety issues when the MCU goes blank, freezing and/or
  12   crashing, disabling several features of the Vehicles, including safety features, so
  13   that Cravens and the Texas Sub-Class members are deprived of a warranted feature
  14   of the Vehicles.
  15         234. The Defect at issue in this litigation was present at the time of sale
  16   and/or lease to Cravens and members of the Texas Sub-Class.
  17         235. Tesla breached its warranties (and continues to breach its warranties)
  18   because it wrongfully, uniformly, and repeatedly refuses to repair the Defect,
  19   forcing Cravens and members of the Texas Sub-Class to either (a) drive their
  20   Vehicles at the risk of the MCU going blank, freezing and/or crashing, disabling
  21   several features of the Vehicles, including safety features, putting them at great risk
  22   of an accident, or (b) not drive their Vehicles at all in order to avoid such a risk.
  23         236. Cravens and members of the Texas Sub-Class have used their
  24   Vehicles in a manner consistent with the Vehicles’ intended use and have
  25   performed each and every duty required under the terms of the Warranty, including
  26   presentment, except as may have been excused or prevented by the conduct of
  27

  28                            First Amended Class Action Complaint
                                                58
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 59 of 63 Page ID #:138




   1   Defendant or by operation of law in light of Defendant’s unconscionable conduct
   2   described throughout this Complaint.
   3          237. Defendant received timely notice regarding the problems at issue in
   4   this litigation and, notwithstanding such notice, has failed and refused to offer an
   5   effective remedy.
   6          238. In addition, upon information and belief, Defendant received
   7   numerous complaints, notices of the need for repair and resulting safety issues, and
   8   requests for Warranty repairs and coverage from other members of the Classes.
   9          239. In its capacity as a supplier and/or warrantor, and by the conduct
  10   described herein, any attempt by Tesla to disclaim or otherwise limit its express
  11   warranties in a manner that would exclude or limit coverage for the Defect that was
  12   present at the time of sale and/or lease, which Defendant knew about prior to
  13   offering the Vehicles for sale and/or lease, and which Defendant did not disclose
  14   and did not remedy prior to (or after) sale and/or lease, is unconscionable, and
  15   Defendant should be estopped from pursuing such defenses.
  16          240. Further, any such effort by Defendant to disclaim or otherwise limit
  17   liability for the Defect is null and void because Tesla has wrongfully, uniformly,
  18   and repeatedly refused and failed to properly repair or replace the MCU.
  19          241. As such, Defendant should be estopped from disclaiming liability for
  20   its actions.
  21          242. Accordingly, Cravens and members of the Texas Sub-Class have
  22   suffered financial injury and damages proximately caused by Tesla’s breach of its
  23   Warranty and are entitled to recover damages as set forth herein.
  24          243. The deceptive conduct described herein is ongoing and continues to
  25   this date. Cravens and members of the Texas Sub-Class, therefore, are entitled to
  26   relief described below as appropriate for this cause of action.
  27

  28                            First Amended Class Action Complaint
                                                59
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 60 of 63 Page ID #:139




                                        COUNT XII
   1
             Breach of Implied Warranty of Merchantability Under Texas Law
   2              (In the Alternative, On Behalf of the Texas Sub-Class)
   3         244. Plaintiffs re-allege and incorporate by reference all preceding
   4   allegations as though fully set forth herein.
   5         245. Plaintiff Cravens brings this claim on behalf of himself and the Texas
   6   Sub-Class.
   7         246. As discussed herein, Defendant has manufactured and sold the
   8   Vehicles to Cravens and the Texas Sub-Class.
   9         247. Defendant impliedly warranted that the Vehicles were of good and
  10   merchantable condition and quality – fit for their ordinary intended use, namely,
  11   driving without the MCUs going blank, freezing and/or crashing, disabling several
  12   features of the Vehicles.
  13         248. The Defect at issue in this litigation was present at the time of sale
  14   and/or lease to Cravens and members of the Texas Sub-Class, and the Defect
  15   rendered the Vehicles unfit for the ordinary purposes for which they are used
  16   because of lack of something necessary for adequacy; namely, because the
  17   Vehicles do not operate without the MCU spontaneously going blank, freezing
  18   and/or crashing, disabling several features of the Vehicles, including safety
  19   features.
  20         249. Cravens and members of the Texas Sub-Class have used their
  21   Vehicles in a manner consistent with the Vehicles’ intended use.
  22         250. Defendant received timely notice regarding the problems at issue in
  23   this litigation and, notwithstanding such notice, has failed and refused to offer an
  24   effective remedy.
  25         251. In addition, upon information and belief, Defendant received
  26   numerous complaints, notices of the need for repair and resulting safety issues, and
  27

  28                               First Amended Class Action Complaint
                                                   60
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 61 of 63 Page ID #:140




   1   requests for Warranty repairs and coverage from other members of the Texas Sub-
   2   Class.
   3            252. In its capacity as a supplier and/or warrantor, and by the conduct
   4   described herein, any attempt by Tesla’s to disclaim or otherwise limit its
   5   warranties in a manner that would exclude or limit coverage for the Defect that was
   6   present at the time of sale and/or lease, which Defendant knew about prior to
   7   offering the Vehicles for sale and/or lease, and which Defendant did not disclose
   8   and did not remedy prior to (or after) sale and/or lease, is unconscionable, and
   9   Defendants should be estopped from pursuing such defenses.
  10            253. Further, any such effort by Defendant to disclaim or otherwise limit
  11   liability for the Defect is null and void because Tesla has wrongfully, uniformly,
  12   and repeatedly refused and failed to properly repair or replace the MCU.
  13            254. As such, Defendant should be estopped from disclaiming liability for
  14   its actions.
  15            255. Accordingly, Cravens and members of the Texas Sub-Class have
  16   suffered injury caused by Defendant’s breach of the implied warranty of
  17   merchantability and are entitled to recover damages as set forth herein.
  18                                  PRAYER FOR RELIEF
  19            WHEREFORE, Plaintiffs, on behalf of themselves and members of the
  20   proposed Classes, pray for judgment as follows:
  21                  a)    Certification of the Nationwide Class or, in the alternative,
                            California, Florida, and Pennsylvania Sub-Classes under
  22                        Federal Rule of Civil Procedure 23;
  23                  b)    Appointment of Plaintiffs as representatives of the Nationwide
                            Class and their counsel as Class counsel;
  24

  25                  c)    Appointment of Faragalla as representative of the California
                            Sub-Class and his counsel as Class counsel;
  26
                      d)    Appointment of Urban as representative of the Florida Sub-
  27                        Class and his counsel as Class counsel;
  28                             First Amended Class Action Complaint
                                                 61
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 62 of 63 Page ID #:141



                   e)     Appointment of Patel as representative of the Pennsylvania
   1                      Sub-Class and his counsel as Class counsel;
   2               f)     Appointment of Cravens as representative of the Texas Sub-
                          Class and his counsel as Class counsel;
   3
                   g)     Compensatory and other damages for economic and non-
   4                      economic damages;
   5               h)     Awarding restitution and disgorgement of Defendant’s revenues
                          or profits to Plaintiffs and the members of the proposed Classes;
   6
                   i)     An Order requiring Defendant to cease and desist from
   7                      engaging in the alleged wrongful conduct and to engage in a
                          corrective advertising campaign;
   8
                   j)     Statutory pre-judgment and post-judgment interest on any
   9                      amounts;
  10               k)     Payment of reasonable attorney’s fees and recoverable litigation
                          expenses as may be allowable under applicable law; and
  11
                   l)     Such other relief as the Court may deem just and proper.
  12
                                         JURY DEMAND
  13

  14            Plaintiffs demand a trial by jury on all causes of action so triable.
  15

  16
       Dated:   September 8, 2020                      Respectfully submitted,
  17

  18                                            By: /s/ Kolin Tang
                                                Kolin Tang
  19                                            SHEPHERD, FINKELMAN, MILLER
  20                                            & SHAH, LLP
                                                1401 Dove Street, Suite 510
  21                                            Newport Beach, CA 92660
  22                                            Telephone: (323) 510-4060
                                                Facsimile: (866) 300-7367
  23                                            Email: ktang@sfmslaw.com
  24
                                                James C. Shah
  25                                            SHEPHERD, FINKELMAN, MILLER
  26                                            & SHAH, LLP
                                                1845 Walnut Street, Suite 806
  27                                            Philadelphia, PA 19103
  28                            First Amended Class Action Complaint
                                                62
Case 5:20-cv-01025-JGB-SHK Document 18 Filed 09/08/20 Page 63 of 63 Page ID #:142




                                            Telephone: (610) 891-9880
   1
                                            Facsimile: (866) 300-7367
   2                                        Email: jshah@sfmslaw.com
   3                                        John F. Edgar (to be admitted pro hac vice)
   4                                        EDGAR LAW FIRM LLC
                                            2600 Grand Blvd., Ste. 440
   5                                        Kansas City, MO 64108
   6                                        Telephone: (816) 531-0033
                                            Facsimile: (816) 531-3322
   7                                        Email: jfe@edgarlawfirm.com
   8
                                            Michael D. Donovan (to be admitted pro hac
   9                                        vice)
  10                                        DONOVAN LITIGATION GROUP, LLC
                                            1885 Swedesford Road
  11                                        Malvern, PA 19355
  12                                        Telephone: (610) 647-6067
                                            Email:
  13                                        mdonovan@donovanlitigationgroup.com
  14
                                            Attorneys for Plaintiffs and the Proposed
  15                                        Classes

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28                        First Amended Class Action Complaint
                                            63
